          Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 1 of 97




            IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF NEW YORK


ENVIRONMENTAL JUSTICE HEALTH                )
ALLIANCE; CENTER FOR COMMUNITY              )
ACTION AND ENVIRONMENTAL JUSTICE; )
EAST YARD COMMUNITIES FOR                   )
ENVIRONMENTAL JUSTICE; NEW JERSEY )
ENVIRONMENTAL JUSTICE ALLIANCE; )
TEXAS ENVIRONMENTAL JUSTICE                 )
ADVOCACY SERVICES; NATURAL                  ) COMPLAINT
RESOURCES DEFENSE COUNCIL, INC.;            )
NATIONAL AUDUBON SOCIETY; NEW               ) Case No. 20-cv-6143
YORK CIVIL LIBERTIES UNION; SIERRA )
CLUB,                                       )
                                            )
          Plaintiffs,                       )
     v.                                     )
                                            )
COUNCIL ON ENVIRONMENTAL QUALITY;)
                                            )
and                                         )
                                            )
MARY B. NEUMAYR, in her official capacity )
as Chairman of the Council on Environmental )
Quality,                                    )
                                            )
          Defendants.                       )




                            INTRODUCTION

     1.    The National Environmental Policy Act (NEPA) establishes “a

broad national commitment to protecting and promoting environmental

quality.” Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 348

                                      1
           Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 2 of 97




(1989). It declares the federal government’s responsibility to act “as [a]

trustee of the environment for succeeding generations” and to use “all

practicable means” to “assure . . . safe, healthful, productive, and

esthetically and culturally pleasing surroundings,” 42 U.S.C. § 4331.

Whether NEPA is implemented to meet those goals, or to defeat them, is

the question at stake in this litigation. And it is a question of critical

importance to the health and well-being of Plaintiffs’ members and

communities.

      2.    In section 102 of NEPA, Congress required every federal agency

to prepare a “detailed statement by the responsible official,” 42 U.S.C.

§ 4332(2)(C), regarding a proposed project’s environmental impacts, so

that agencies will make fully informed and well-considered choices, before

resources are committed. Id. § 4332(2)(C)(i). Through this mechanism,

Congress intended NEPA to serve as “an environmental full disclosure law”

that enables the public to “weigh a project’s benefits against its

environmental costs.” Sierra Club v. U.S. Army Corps of Eng’rs, 772 F.2d

1043, 1049 (2d Cir. 1985). Congress also intended NEPA environmental

review to ensure “the integrity of the agency process,” forcing agencies to

“face” rather than “ignor[e]” “stubborn, difficult-to-answer objections.” Id.




                                        2
           Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 3 of 97




      3.    NEPA does not require particular substantive outcomes, but it

does require federal agencies to “take a ‘hard look’ at the environmental

effects of their planned action[s]” before approving them. Marsh v. Or. Nat.

Res. Council, 490 U.S. 360, 374 (1989). “Simply by focusing the agency’s

attention on the environmental consequences of a proposed project”—by

requiring preparation of a “detailed” environmental impact statement

before projects that may have significant environmental impacts are

approved—“NEPA ensures that important effects will not be overlooked or

underestimated only to be discovered after resources have been committed

or the die otherwise cast.” Robertson, 490 U.S. at 348-49; see 42 U.S.C.

§ 4332.

      4.    Countless unnecessary environmental harms—including deadly

air pollution in residential communities already overburdened by

environmental hazards; the individually small but cumulatively devastating

climate change impacts of dirty fuels; and the piecemeal destruction of the

habitat of species on the brink of extinction—have been identified,

disclosed, and often avoided, simply because NEPA requires federal

agencies to think before they act.

      5.    Ultimate responsibility for interpreting and enforcing NEPA

falls to the federal courts. See, e.g., Robertson, 490 U.S. at 355-56; NRDC v.


                                      3
          Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 4 of 97




Callaway, 524 F.2d 79, 86 (2d Cir. 1975); cf. Fed. Election Comm’n v.

Democratic Senatorial Campaign Comm., 454 U.S. 27, 32 (1981); Marbury

v. Madison, 5 U.S. 137, 177 (1803).

     6.    For forty-two of NEPA’s fifty years, the federal judiciary’s

enforcement of NEPA has been informed by interpretive regulations issued

by the Council on Environmental Quality (CEQ). 43 Fed. Reg. 55,978 (Nov.

29, 1978). CEQ’s 1978 regulations endured, almost unchanged, through

administrations both Republican and Democratic, through times of

economic downturn as well as expansion. The courts gave CEQ’s

regulations “substantial deference” when the regulations had a “well-

considered basis.” Robertson, 490 U.S. at 355-56.

     7.    From 1978 through 2020, CEQ’s regulations reinforced NEPA’s

salutary goals. In July 2020, however, CEQ promulgated a new rule (the

2020 Rule), 85 Fed. Reg. 43,304 (July 16, 2020), that attempts to

reinterpret and revise the statute, and to eviscerate many of NEPA’s well-

established, judicially recognized protections. The 2020 Rule purports to

bind every other federal agency.

     8.    The 2020 Rule, if implemented, will eliminate environmental

reviews for entire classes of projects that may have devastating cumulative

or indirect impacts on people and the environment. It purports to authorize


                                      4
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 5 of 97




federal agencies to ignore serious environmental impacts that those

agencies have in the past been obliged to identify and consider. And, in

direct opposition to NEPA’s goal of facilitating public participation, the

2020 Rule erects barriers to public engagement, curtailing the people’s

participation in and the judiciary’s oversight of NEPA implementation. In

short, the 2020 Rule requires federal agencies across the Executive Branch

to stick their heads in the sand, rather than to take a “hard look” at the full

health and environmental consequences of their decisions.

      9.     If implemented, the 2020 Rule will cause real, foreseeable

harms to people, communities, and the natural environment. It will allow

ill-considered and uninformed project approvals that impair individuals’

health, especially in the most vulnerable and overburdened communities. It

will permit projects that divide neighborhoods and impair habitat. And it

will cause agencies to disregard, rather than disclose and consider, carbon

pollution that threatens the integrity of our climate. Plaintiffs know first-

hand what these sorts of impacts will likely look like, because they have

seen such impacts disclosed and avoided when NEPA was applied as

Congress intended and as required by CEQ’s 1978 regulations.

      10.    Until now, NEPA reviews have served critical environmental

justice, environmental health, and conservation functions. Environmental


                                       5
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 6 of 97




impact statements have, for example, identified, and allowed the public and

agency decisionmakers to address, the harmful cumulative impacts of new

highways or chemical plants in fence-line communities that face racial and

economic inequities, and that are often overburdened by multiple sources

of pollution. That pollution frequently includes air contaminants; light,

noise, and vibration intrusions; and exposure to hazardous and toxic

chemicals from nearby legacy disposal sites, oil and gas development,

power plants, refineries, incinerators, and manufacturing facilities—all of

which are disproportionately sited in these neighborhoods. Many of these

overburdened communities are also especially vulnerable to sea-level rise,

storm surges, heat waves, and elevated urban temperatures and other

impacts of climate change.

      11.    Many of the most overburdened communities have

predominantly Black, Latinx, and Indigenous populations who are socially

vulnerable due to poverty and a lack of access to medical care,

transportation, and food. These communities are often defined by years of

discriminatory redlining and systemic racism in industrial development.

Black, Latinx, and Indigenous people in this country live on average with

66% more air pollution than white people. CEQ’s 2020 Rule will allow

federal agencies to discount or disregard cumulative impacts to these


                                       6
           Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 7 of 97




communities, and will make it more difficult for the people who live, work,

worship, recreate, and attend school there to have their voices heard.

     12.    Until now, NEPA reviews have also required federal agencies to

identify and disclose—and, in some cases, avoid—the slow but irreversible

impacts to our climate of countless separate but contemporaneous projects

and approvals. NEPA has, for example, mandated that federal agencies take

into account downstream powerplant emissions resulting from pipeline

approvals, consider cumulative carbon pollution from relaxed vehicle fuel-

efficiency standards, and disclose how fossil fuel extraction from drought-

ridden western landscapes will contribute to climate change. As Congress

recognized in enacting NEPA, federal agencies cannot make fully informed

decisions about the complex, interrelated, and sometimes long-term

impacts of their projects, unless the agencies consider those impacts.

     13.    NEPA reviews have also long played a critical role in

encouraging and compelling federal agencies to consider how creeping

development and exploitation of landscapes and ecosystems harm our

shared treasures. By demanding that agencies think before they act, NEPA

has helped to protect, or at least to provide for more-informed decisions

regarding, places from Long Island Sound to the environs of Yosemite.

NEPA has improved decisions affecting black bear, cougars, and even


                                      7
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 8 of 97




neotropical migratory birds. The statute has, in Congress’s words, guided

federal agencies to “fulfill the[ir] responsibilities” to act as “trustee[s] of the

environment for succeeding generations.” 42 U.S.C. § 4331(b)(1). The 2020

Rule chisels away at these responsibilities.

      14.    CEQ’s 2020 Rule seeks to revise a statute that Congress has

been unwilling to repeal and rewrite. CEQ proposed its 2020 Rule

immediately after President Trump gave a speech that described NEPA—as

interpreted for decades by the federal courts and, through CEQ’s 1978

regulations, the Executive Branch—as a “job-kill[er]” that needs to be

“slash[ed].” Remarks on Proposed National Environmental Policy Act

Regulations, Daily Comp. Pres. Doc. 1 (Jan. 9, 2020).

      15.    The 2020 Rule is consistent with President Trump’s campaign

to rush environmental reviews forward. Exec. Order No. 13766 (Jan. 24,

2017), 82 Fed. Reg. 8657 (Jan. 30, 2017). The 2020 Rule reinforces

President Trump’s command to the “heads of all agencies” to “temporarily

or permanently rescind, modify, waive, or exempt” regulated entities from

requirements that “may inhibit” economic growth—or to decline to enforce

those requirements. Exec. Order No. 13924, § 4 (May 19, 2020), 85 Fed.

Reg. 31,353, 31,354 (May 22, 2020). And the 2020 Rule reiterated

President Trump’s order that federal agencies use “emergency procedures,


                                         8
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 9 of 97




statutory exemptions, categorical exclusions, [and] analyses that have

already been completed” to speed through NEPA reviews or bypass them

altogether. Exec. Order No. 13927, § 6(b) (June 4, 2020), 85 Fed. Reg.

35,165, 35,167-68 (June 9, 2020). The 2020 Rule thus serves the current

Administration’s political and policy agenda, but it does so at the expense of

Congress’s goals in enacting the statute.

      16.    Plaintiffs and their members are among those directly harmed

by CEQ’s 2020 Rule. Some of Plaintiffs’ members live and work in

predominantly Black, Latinx, and Indigenous communities most

overburdened by the cumulative pollution and other impacts that the 2020

Rule provides for federal agencies to ignore. Some of Plaintiffs’ members

study, recreate in, or otherwise experience and deeply enjoy the natural

landscapes and wildlife that the 2020 Rule will permit federal agencies to

incrementally, and sometimes unknowingly, destroy. All of Plaintiffs’

members are exposed to an increasingly disrupted climate and extreme

weather, the aggravation of which the 2020 Rule tells federal agencies to

disregard. Plaintiffs therefore bring this suit to protect their members’

health and well-being, and to prevent the harm to their own missions and

the drain on their resources that the Rule will cause.




                                       9
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 10 of 97




      17.     Under the standards of the Administrative Procedure Act

(APA), these defects render the 2020 Rule illegal. The 2020 Rule is

arbitrary, capricious, contrary to law, and in excess of statutory authority. 5

U.S.C. § 706(2). It should now be vacated.

                       JURISDICTION AND VENUE

      18.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331. CEQ’s

2020 Rule is subject to judicial review under the APA as a final agency

action for which there is no other adequate remedy. 5 U.S.C. § 704. The

relief sought is authorized by 28 U.S.C. § 2201(a), 28 U.S.C. § 2202, and 5

U.S.C. §§ 701-706.

      19.     Venue is proper in the U.S. District Court for the Southern

District of New York because Plaintiffs Natural Resources Defense Council,

Inc.; National Audubon Society; and New York Civil Liberties Union

maintain their principal place of business in the City of New York, within

the boundaries of this judicial district, 28 U.S.C. § 1391(c)(2), and because

this is a civil action brought against an agency of the United States and

officers of the United States acting in their official capacities, 28 U.S.C.

§ 1391(e)(1)(C).




                                       10
           Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 11 of 97




                                  PARTIES

     20.     Plaintiff Environmental Justice Health Alliance (EJHA) is a

collective of community-based environmental and economic justice

organizations located around the country. These organizations work to

eliminate the disproportionate impacts of chemical exposure and other

environmental harms on people of color and low-income communities that

often shoulder an inordinate burden from legacy contamination sites.

EJHA provides capacity support and space for connecting grassroots and

environmental justice advocacy groups with one another and with

researchers or other experts in order to help transform EJHA’s affiliates’

local areas into healthy, sustainable, and just communities for youth,

elders, and families. As part of its work, EJHA relies on data from NEPA

environmental studies to educate the public, its partners, and government

officials about the risks posed by proposed projects to surrounding

communities.

     21.     EJHA regularly participates in the environmental review

processes of major federal actions under NEPA to ensure that agencies fully

consider the environmental consequences of proposed actions, and to

educate EJHA’s members and the general public about the environmental

and human health consequences of those actions.


                                       11
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 12 of 97




      22.     EJHA bring this action on its own behalf. The 2020 Rule

perceptibly impairs EJHA’s ability to achieve its mission by frustrating the

activities it carries out in furtherance of its mission, as well as by causing it

to divert resources to counteract the harms caused by the Rule.

      23.     The 2020 Rule perceptibly impairs EJHA’s mission by

depriving it of information about the environmental impacts of federal

actions that it uses to educate its members, government officials, and the

broader public. Under the 2020 Rule, federal agencies will no longer have

to analyze and disclose the cumulative and indirect impacts of their actions.

Without information about the cumulative and indirect impacts of federal

actions—information that NEPA requires federal agencies to analyze and

publicly disclose—EJHA will not be able to fulfill its educational mission.

      24.     The 2020 Rule further impairs EJHA’s ability to carry out its

mission by causing it to divert its resources from its core activities in order

to address the informational deficits caused by the Rule. Because federal

agencies will not analyze and disclose the cumulative and indirect impacts

of their projects, EJHA will have to expend and divert its resources to

provide its members the technical information needed to fully understand

the health and environmental impacts of federal actions. And since EJHA




                                        12
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 13 of 97




already operates with very limited resources, it will have to divert these

resources from core activities.

      25.     Plaintiff Texas Environmental Justice Advocacy Services

(T.e.j.a.s.) was established in 2006, and is the only community-based,

grassroots organization solely dedicated to the issues of environmental

justice in the Houston Ship Channel. T.e.j.a.s. is dedicated to providing

community members with the tools necessary to create sustainable,

environmentally healthy communities by educating individuals on health

concerns and implications arising from environmental pollution,

empowering individuals with an understanding of applicable

environmental laws and regulations and promoting their enforcement, and

offering community-building skills and resources for effective community

action and greater public participation. T.e.j.a.s. is based in Houston,

Texas, serving communities at the frontlines of pollution from the oil and

gas industry who shoulder the health and environmental burdens caused by

the over 2,500 chemical facilities in the area. T.e.j.a.s. is an affiliate

member of EJHA.

      26.     T.e.j.a.s. regularly participates in the environmental review

processes of major federal actions under NEPA to ensure that agencies fully

consider the environmental consequences of proposed actions, and to


                                        13
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 14 of 97




educate T.e.j.a.s.’s members and the general public about the

environmental and human health consequences of those actions.

      27.     T.e.j.a.s. members, including Yvette Arellano, are harmed by the

2020 Rule. Ms. Arellano is a resident of Houston, Texas, who, like many

other members of T.e.j.a.s., lives, recreates, and works near superfund sites

such as the U.S. Oil Recovery Superfund site and the San Jacinto Waste Pits

Superfund site, and is affected by benzene plumes originating in the

Houston Ship Channel’s many refineries. Ms. Arellano lives with polycystic

ovary syndrome, a hormonal disorder that is often caused and exacerbated

by environmental contaminants found in polluted water, food, and air. Ms.

Arellano lives, recreates, engages in cultural and religious ceremonies, and

works near the Port of Houston. The Port is the proposed site of the

Houston Ship Expansion Channel Improvement Project—a plan to expand

the Port’s ship channel in order to accommodate some of the largest cargo

vessels in the world.

      28.     The Port of Houston is the largest container port in the Gulf

Coast, handling nearly 70% of the U.S. Gulf’s container traffic. By widening

and deepening the ship channel, this project will likely increase the amount

of cargo processed, transported, and stored by the Port, leading to a rise in

emissions from ships, trucks, cranes, and other cargo-handling equipment


                                       14
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 15 of 97




needed to process incoming and outgoing cargo. And since the Port is a

major center for the worldwide oil and petrochemical industries, the

Project will also result in more pollution from additional oil processing and

refining.

      29.     Although the channel expansion project has already undergone

NEPA review, other current and future projects will be needed to handle

the anticipated future growth at the terminal, including expansion of gate

facilities, rehabilitation and repair of wharves, and construction of new

roads and container yards. These other projects, if approved, could cause

cumulatively significant adverse pollution impacts and indirect flooding

impacts from increased development that will injure Ms. Arellano and

other T.e.j.a.s. members. Under CEQ’s 2020 rule, federal agencies will not

have sufficient information to make fully informed decisions that account

for these types of impacts.

      30.     Ms. Arellano is reasonably concerned that, as a result of the

2020 Rule, environmental review of projects necessary to handle the

anticipated future growth at the Port of Houston will fail to consider the

cumulative and indirect impacts of these projects, along with other factors

that federal agencies would have had to consider but for their compliance

with the 2020 Rule. Ms. Arellano is concerned that without this


                                       15
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 16 of 97




information, she and other similarly situated T.e.j.a.s. members will lack

the information they need to fully understand the health and

environmental impacts of projects at the Port of Houston, information they

also need to take self-protective measures against the harms caused by

increased air pollution, and from industrial development prone to flooding,

hurricanes, and other disasters.

      31.     Ms. Arellano is also concerned that, without this information,

decisionmakers will be more likely to make less health and environmentally

protective decisions, which would in turn harm her and other T.e.j.a.s.

members’ health, safety, and aesthetic interests. These harms are

intensified by the concurrent risk of contracting and dying from COVID-19;

a risk that is higher for people of color living in communities that—like Ms.

Arellano’s—are exposed to disproportionately higher levels of air pollution.

      32.     Ms. Arellano is also concerned that, as a result of the 2020

Rule, NEPA review of projects in the Port of Houston will not adequately

consider the indirect impacts of increasing ship traffic, which in turn

increases the risk of accidents in the Houston Ship Channel. In 2019, nine

barges became unmoored due to heavy winds and currents. Two barges

loaded with naphtha and other toxic chemicals slammed onto the I-10 San

Jacinto bridge, shutting down the highway, which is a major thoroughfare


                                       16
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 17 of 97




and evacuation route. Because of the increasing incidence of flooding and

storms in the Houston area, Ms. Arellano is reasonably concerned that

failure to account for the indirect impacts of increased traffic in the

Houston Ship Channel will lead to these indirect impacts being overlooked

by decisionmakers, causing more such accidents in the future, and

jeopardizing her and her community’s ability to evacuate during future

natural disasters.

      33.     Ms. Arellano is concerned that, as a result of the 2020 Rule,

environmental reviews for projects that induce increased rail traffic in the

Port of Houston will fail to adequately consider impacts on public

transportation. It is not unusual for freight trains servicing the Port of

Houston to block traffic, often for hours, from accessing the communities

closest to the Port. Because the unpredictability of train traffic and the

systemwide impacts of delays, the Metropolitan Transit Authority of Harris

County has closed some of the bus stops that service these communities.

Ms. Arellano is reasonably concerned that, if NEPA review of new projects

with the potential to increase rail traffic do not account increased rail traffic

and other indirect effects, more bus stops will be closed, harming her and

the many elderly and disabled members of her community that rely on

public transportation.


                                       17
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 18 of 97




      34.     Ms. Arellano also fears that under the 2020 Rule,

environmental review of projects in or near the Port will not take into

account their indirect effects on food safety. Ms. Arellano, like many

individuals in her community, rely on locally grown food, locally raised

livestock, and locally caught fish. She is reasonably concerned that

additional air and water pollution will affect the reliability and safety of her

local food sources.

      35.     Ms. Arellano is also reasonably concerned that further

development in the Houston Ship Channel will injure her religious and

spiritual interests. Ms. Arellano exercises cultural traditions of water

ceremonies at El Jardin Beach and Pine Gully Park in Seabrook, Texas. Ms.

Arellano meets with others to pick up nurdles in this location. Ms. Arellano

is concerned that the approval of projects along the Houston Ship Channel

that are less protective of the environment will result in increased water

pollution in the areas where she participates in water ceremonies, lessening

her enjoyment of these places and, in turn, harming her religious and

spiritual interests.

      36.     T.e.j.a.s. also brings this action on its own behalf, as the Rule

perceptibly impairs T.e.j.a.s.’s ability to achieve its mission by frustrating

the activities it carries out in furtherance of its mission. By eliminating the


                                        18
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 19 of 97




requirement that federal agencies consider the cumulative and indirect

impacts of their actions, among other factors that federal agencies would

have had to consider but for the 2020 Rule, the Rule frustrates T.e.j.a.s.’s

mission by depriving it of information it needs to fully understand the

health and environmental impacts of proposed actions and to educate its

members.

      37.     Plaintiff East Yard Communities for Environmental Justice

(EYCEJ) is an environmental health and justice nonprofit organization

working towards a safe and healthy environment for communities that are

disproportionally suffering the negative impacts of industrial pollution.

EYCEJ was established in 2002, and is based out of East Los Angeles,

Southeast Los Angeles, and Long Beach, California. EYCEJ recognizes and

promotes full and authentic community participation in making policies

that affect them directly, promoting the implementation of environmental

justice guidelines for local, state, and federal governments and agencies, as

well as industry. EYCEJ utilizes research-based information, workshops,

and trainings to empower its communities, preparing its constituents to

engage in decisionmaking processes that directly impact their health and

quality of life.




                                       19
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 20 of 97




      38.     EYCEJ regularly participates in the environmental review

processes of major federal actions under NEPA to ensure that agencies fully

consider the environmental consequences of proposed actions, and to

educate EYCEJ’s members and the general public about the environmental

and human health consequences of those actions.

      39.     EYCEJ members like Taylor Thomas are harmed by the 2020

Rule. Ms. Thomas is a resident of Long Beach, California, and lives within

2,000 feet of the I-710 freeway—the largest freight corridor in the country,

and the site of a proposed freeway expansion project. The purpose of this

project is to expand the freeway to sixteen lanes to accommodate more

truck traffic from and to the ports of Long Beach and Los Angeles, the

largest port complex in the country, accounting for nearly forty percent of

the nation’s total containerized import traffic and twenty-five percent of its

total exports.

      40.     The I-710 expansion project is currently undergoing NEPA

review. President Donald Trump’s Executive Order 13927 orders the

Secretary of Transportation to “use all relevant emergency and other

authorities to expedite work on, and completion of, all authorized and

appropriated highway and other infrastructure projects that are within the

authority of the Secretary to perform or to advance.” Under Executive


                                       20
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 21 of 97




Order 13927, the Department of Transportation can be expected to apply

the 2020 Rule to the NEPA review of the I-710 expansion project.

      41.     Ms. Thomas is reasonably concerned that, as a result of the

2020 Rule, environmental review of the I-710 expansion project will fail to

consider the cumulative and indirect impacts, as well as other factors that

would have had to be considered but for the 2020 Rule, caused by

construction and operation of the project and by emissions from the

additional truck traffic near her home. The 2020 Rule will thus deprive her

of information she needs to understand the health impacts of the project.

Because she suffers from asthma, a condition which is triggered and

exacerbated by air pollution, the informational deficit caused by the 2020

Rule will deprive Ms. Thomas of information she would otherwise use to

plan and take self-protective measures to counteract the harms caused by

increased air pollution.

      42.     Ms. Thomas is also concerned that, without complete

information about the environmental impacts of federal actions,

decisionmakers would be more likely to make less health and

environmentally protective decisions, which would in turn harm her and

other EYCEJ members’ health and aesthetic interests.




                                       21
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 22 of 97




      43.     EYCEJ also brings this action on its own behalf, as the Rule

perceptibly impairs EYCEJ’s ability to achieve its mission by frustrating the

activities it carries out in furtherance of its mission.

      44.     EYCEJ relies on NEPA environmental review documents,

including cumulative and indirect impact analyses, to identify risks,

determine its advocacy priorities, and educate members about the impacts

of proposed federal actions. Under the 2020 Rule, however, federal

agencies will no longer have to consider the cumulative and indirect

impacts of major federal actions, as well as other factors that federal

agencies would have had to consider under NEPA but for their compliance

with the 2020 Rule. This will impede EYCEJ’s work by depriving it of vital

information it uses to guide its work. Further, the 2020 Rule frustrates

EYCEJ’s educational mission by depriving it and its members of

information necessary to understand the cumulative health and

environmental impacts of proposed federal actions.

      45.     Plaintiff New Jersey Environmental Justice Alliance (NJEJA) is

an alliance of New Jersey-based organizations working together to identify,

prevent, reduce, and eliminate environmental injustices that exist in

communities of color and low-income communities in New Jersey. NJEJA

supports community efforts to remediate, improve, and rebuild impacted


                                       22
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 23 of 97




neighborhoods using the community’s vision of improvement, through

education, advocacy, review and promulgation of public policies, training,

organizing, and technical assistance.

      46.     NJEJA participates in the environmental review processes of

major federal actions under NEPA to ensure that agencies fully consider the

environmental justice and environmental consequences of proposed

actions, and to educate NJEJA’s members and the general public about the

environmental and human health consequences of those actions.

      47.     NJEJA is called upon by its members and the communities it

serves to evaluate the impacts of proposed development projects, including

but not limited to power plant projects, and projects at the Port of New

York and New Jersey, and to advocate for outcomes that minimize the

environmental justice and environmental health impacts of these projects

on frontline communities. Environmental reviews pursuant to NEPA, and

analyses of cumulative and indirect impacts in particular, are crucial to

NJEJA’s work, as their examination allows NJEJA to better understand the

full range of effects that a project will have on communities that often suffer

from multiple sources of pollution. Understanding the cumulative and

indirect impacts of a project also enables NJEJA to fully educate its




                                        23
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 24 of 97




members about the potential health, environmental justice, and

environmental impacts of proposed actions.

      48.     By eliminating the requirement that federal agencies consider

the cumulative and indirect impacts of their actions, and other factors that

federal agencies would have had to consider but for their compliance with

the 2020 Rule, the Rule harms NJEJA and its members. The 2020 Rule

perceptibly impairs NJEJA’s work by depriving it of information it needs—

and is entitled to—to fully evaluate the negative impacts that projects will

have on communities of color and low-income communities, educate its

members, and influence the federal decisionmaking process. The Rule also

harms its members by depriving them of complete information about the

health, environmental justice, and environmental impacts of major federal

actions.

      49.     Plaintiff Center for Community Action and Environmental

Justice (CCAEJ) is a membership-based nonprofit environmental health

and justice organization based out of Jurupa Valley, California. CCAEJ’s

mission is to bring communities together to find opportunities for

cooperation, agreement, and problem solving in improving their social and

natural environment. Since its founding in 1993, CCAEJ has worked to

fulfill its mission through advocacy with and for frontline communities, by


                                       24
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 25 of 97




educating community members about the health impacts of proposed

industrial and infrastructure developments, and by training the next

generation of community leaders.

      50.     CCAEJ regularly participates in the environmental review

processes of major federal actions under NEPA to ensure that agencies fully

consider the environmental consequences of proposed actions, and to

educate CCAEJ’s members and the general public about the environmental

and human health consequences of those actions.

      51.     CCAEJ members including Sagrario Peterson, a resident of San

Bernardino, California, will be harmed by the 2020 Rule. Ms. Peterson lives

near Colton, California, the site of a proposed railyard project which is

intended to facilitate the movement of cargo to and from the Ports of Long

Beach and Los Angeles—the two busiest ports in the country. The proposed

railyard will be built in very close proximity to communities already

overburdened by pollution. Construction and operation of this rail yard will

bring more truck traffic to this area, increasing air pollution and

exacerbating the health harms suffered by Ms. Peterson and other CCAEJ

members who live in or near Colton, California.

      52.     Ms. Peterson is reasonably concerned that, as a result of the

2020 Rule, environmental review of the Colton railyard project and other


                                       25
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 26 of 97




similar projects will fail to consider the cumulative and indirect impacts of

these projects, and other factors that their lead agencies would have had to

consider but for their compliance with CEQ’s 2020 Rule. This will deprive

Ms. Peterson, other CCAEJ members, and the broader public, of crucial

information about the environmental impacts of these projects—

information they also need to take self-protective measures against the

effects of the additional pollution that will be emitted as a result of the

proposed railyard and other similar projects.

      53.     Ms. Peterson is also concerned that, without complete

information about the environmental impacts of federal actions,

decisionmakers will be more likely to make less health-protective and

environmentally-protective decisions, which would in turn harm CCAEJ

members’ health and aesthetic interests.

      54.     CCAEJ also brings this action on its own behalf, as the Rule

perceptibly impairs CCAEJ’s ability to achieve its mission by frustrating the

activities it carries out in furtherance of its mission, as well as by causing it

to divert resources to counteract the harms caused by the Rule.

      55.     Much of CCAEJ’s work involves projects or activities taking

place in California’s Inland Empire, a densely populated suburban area

with significant industrial activity. The Inland Empire suffers from some of


                                       26
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 27 of 97




the worst air pollution in the country. There, it is often the case that

projects and activities, which themselves may not have significant

individual environmental impacts, contribute to an already overburdened

air basin, exacerbating the health dangers created by air pollution. By doing

away with the requirement to consider the cumulative and indirect impacts

of major federal actions, the 2020 Rule frustrates CCAEJ’s mission by

depriving it of crucial information necessary to educate its members about

the health and environmental impacts of proposed actions.

      56.     The 2020 Rule further harms CCAEJ by requiring it to divert its

resources from its core activities to fill the informational gaps created by

the Rule. As a small nonprofit organization, CCAEJ operates with limited

funding that it uses to organize its community and create leadership

development curricula. Because the 2020 Rule will result in the issuance of

environmental documents lacking analysis of cumulative impacts, among

other things, CCAEJ will have to divert resources from its community

organizing and leadership development programs to address informational

deficits caused by the Rule, such as by hiring experts to analyze health and

environmental impacts agencies will no longer consider due to the Rule.

      57.     Plaintiff New York Civil Liberties Union (NYCLU), the New

York affiliate of the American Civil Liberties Union, is a non-profit


                                       27
           Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 28 of 97




advocacy organization with 120,000 members across the state. The

NYCLU’s mission is to defend and promote the fundamental principles

embodied in the Bill of Rights and the U.S. Constitution. The NYCLU works

to identify and challenge the ideologies and impacts of racism, including

racial injustice in government institutions. The NYCLU works toward this

mission by advocating for all New Yorkers to have equitable access to

opportunities and the ability to participate in government decisions that

affect them. This includes planning and development decisions, which

historically have excluded or intentionally discriminated against Black,

Indigenous, and Latinx New Yorkers. The NYCLU is incorporated under the

laws of the State of New York, with its principal place of business in New

York, New York.

     58.     The I-81 Viaduct Project, led by the New York State Department

of Transportation (“NYSDOT”) and the Federal Highway Administration, is

a proposed reconstruction or replacement of the elevated portions of

Interstate 81 that cuts through the center of Syracuse, New York. The

original construction of I-81 in the 1960’s destroyed approximately 500

homes and businesses in a majority Black neighborhood. Its construction,

compounded by past redlining and urban renewal efforts, severed the Black

neighborhood from wealthier white parts of Syracuse. The NYCLU has been


                                      28
           Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 29 of 97




involved in the I-81 Viaduct Project redevelopment planning to ensure an

equitable process that does not disproportionately harm the Black

community adjacent to the I-81 Viaduct.

     59.     The I-81 Viaduct Project is currently undergoing NEPA review.

President Donald Trump’s Executive Order 13927 orders the Secretary of

Transportation to “use all relevant emergency and other authorities to

expedite work on, and completion of, all authorized and appropriated

highway and other infrastructure projects that are within the authority of

the Secretary to perform or to advance.” Under Executive Order 13927, the

Department of Transportation can be expected to apply the 2020 Rule to

the NEPA review of the I-81 Viaduct Project. On information and belief, the

I-81 Viaduct Project will be expedited pursuant to the Executive Order.

     60.     NYCLU members like Antwanette Johnson are harmed by the

2020 Rule. Ms. Johnson is a resident of Syracuse, New York who for twenty

years has lived in public housing located less than one-hundred feet from

the I-81 Viaduct. NYSDOT has designated her neighborhood, which is

predominantly Black, as an environmental justice community for the NEPA

review. Ms. Johnson has high blood pressure that is exacerbated by the

noise pollution from the I-81 viaduct. She depends on public transportation




                                      29
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 30 of 97




and walking to get to places such as doctors’ appointments, work, and the

grocery store.

      61.     Ms. Johnson worries that increased noise pollution from the

project will worsen her high blood pressure. As a result of the 2020 Rule,

she is reasonably concerned the agencies will not consider the effect of

increased pollution on her health.

      62.     Ms. Johnson also worries about access to public transit and

walkability during and after construction. As a result of the 2020 Rule, she

fears that the agencies will ignore the project’s impact to her access to

public transportation and walkability, or otherwise degrade the quality of

her neighborhood.

      63.     Ms. Johnson is also concerned that, as a result of the 2020

Rule, she and other individuals will not be able to present alternative

proposals for consideration. Under the 2020 Rule, the lead agency need

only consider alternatives submitted during the scoping process. Since the

scoping phase of the I-81 Viaduct Project has already occurred, alternatives

submitted by Ms. Johnson and others in the community would not be

considered by the lead agency, depriving her of a meaningful opportunity to

participate. This would also deprive decisionmakers of information about

all reasonable alternatives, resulting in uninformed decisionmaking and a


                                       30
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 31 of 97




higher likelihood that an alternative less protective of health and

environmental concerns will be selected, thus harming Ms. Johnson.

      64.     Terry Cooper is also a NYCLU member who is harmed by the

2020 Rule. Mr. Cooper lives in a predominately Black neighborhood less

than 150 feet from the I-81 Viaduct. NYSDOT has also designated his

neighborhood as an environmental justice community for the NEPA review.

He has lived in the same home for twenty-six years and has a fixed income.

Recently, he was diagnosed with cancer.

      65.     Mr. Cooper is concerned about the 2020 Rule’s impact on the I-

81 Viaduct Project. He worries the agency will not consider the cumulative

impact of lead exposure from both the redevelopment and other sources.

His neighborhood already is a “hot spot” for lead and increased lead

pollution may lead to hazardously high levels of exposure.

      66.     Mr. Cooper also worries the agencies will not consider impacts

related to changes in land use if the viaduct is replaced and he and other

Black residents are displaced (as they were when the I-81 viaduct originally

was built). Mr. Cooper is further concerned the agencies will not disclose

information about these impacts to him or his community, preventing them

from participating adequately in the review or taking necessary self-

protective measures.


                                       31
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 32 of 97




      67.     Similar development projects to remove elevated highways that

historically segregated low-income communities of color from more

affluent neighborhoods are in the initial planning stages in Rochester and

Buffalo, New York.

      68.     In Rochester, the NYCLU is participating in the early planning

stages to replace the northern section of the Inner Loop highway to ensure

an equitable process for the Black community adjacent to the highway. The

2020 Rule will harm NYCLU and its members in the Rochester area

because the environmental review for this project will not consider

cumulative or indirect impacts on the community, and they will lack critical

information to fully participate in the decision or take necessary self-

protective measures.

      69.     In Buffalo, the NYSDOT has secured initial state funding to

consider the feasibility of reconstructing a portion of Route 33. This project

runs through a predominantly Black neighborhood and will ultimately

receive some federal highway funds. The NYCLU and its members are

reasonably concerned that, as a result of the 2020 Rule, NEPA review of

this project will not occur. Because the 2020 Rule unlawfully exempts from

NEPA review non-federal projects with “minimal Federal funding” but does




                                       32
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 33 of 97




not define “minimal Federal funding,” there is a significant risk that the

Route 33 project will be exempt from NEPA review.

      70.     Even if NEPA review of the New York Route 33 project occurs,

however, the 2020 Rule will harm NYCLU and its members in Buffalo

because they will lack critical information about the project’s cumulative

and indirect impacts they need to effectively participate in the NEPA

process. Decisionmakers also will lack that information.

      71.     The NYCLU also brings this action on its own behalf. The 2020

Rule impairs the NYCLU’s ability to achieve its mission to advance racial

justice by frustrating the activities it carries out in furtherance of its

mission, as well as by causing it to divert resources to counteract the harms

caused by the 2020 Rule.

      72.     Because agencies will not be required to disclose cumulative or

indirect effects of projects, the NYCLU will lack information about

proposed projects that it needs to educate impacted communities and to

advocate for alternatives or mitigation that takes into account historic and

current effects of racism. The NYCLU will have to divert resources from its

community organizing and public education campaigns to fill this gap, such

as by hiring additional experts to analyze the impacts agencies will no

longer consider.


                                        33
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 34 of 97




      73.     Because the 2020 Rule also imposes barriers to public

participation and requires comments to “specifically analyze environmental

issues” the NYCLU will be unable to ensure that the vulnerable

communities most impacted by development projects can effectively

participate in the NEPA process.

      74.     The 2020 Rule will cause the NYCLU to divert its resources and

lose investments it has made in preparing for a full environmental review of

the I-81 Viaduct Project. The NYCLU has dedicated two full-time employees

to ensure that the Black community next to the viaduct has a full and fair

opportunity to participate in the decision and to ensure the harms to their

community are considered. To that end, the NYCLU has held over 100

meetings to educate and gather input from the community on the project. If

the 2020 Rule is applied to the I-81 Viaduct Project, much of the NYCLU’s

investments will be lost, since the agencies will no longer consider

cumulative or indirect harms and the public’s opportunity to participate

will be severely curtailed.

      75.     Plaintiff Natural Resources Defense Council, Inc. (NRDC) is a

national, nonprofit environmental membership organization whose

purpose is to safeguard the Earth—its people, its plants and animals, and

the natural systems on which all life depends. NRDC was founded in 1970


                                       34
           Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 35 of 97




and is organized under the laws of the State of New York. NRDC is

headquartered in New York, NY, and maintains offices in other locations

within the United States and abroad. NRDC has hundreds of thousands of

members nationwide, including many in this judicial district. For more

than 50 years, NRDC has worked to strengthen and enforce bedrock

environmental laws such as NEPA.

     76.     NRDC regularly participates in the environmental review

processes of major federal actions under NEPA to ensure that agencies fully

consider the environmental consequences of proposed actions, and to

educate NRDC’s members and the general public about the environmental

and human health consequences of those actions.

     77.     NRDC has individual members, including Buffalo, Wyoming,

resident Daniel Hengel, whose informational, aesthetic, and recreational

interests are harmed by the 2020 Rule. Mr. Hengel often visits Wyoming’s

Powder River Basin, which he uses and enjoys for a variety of purposes,

including birding, hiking, hunting, quiet contemplation, and aesthetic

appreciation. Mr. Hengel enjoys traveling to northwest Wyoming, near the

Little Powder River, to observe the fall bird migration. He intends to

continue visiting these lands during the fall to observe the many species

that make their annual southern migration. And at least twice each month,


                                      35
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 36 of 97




Mr. Hengel drives through the Thunder Basin National Grassland; he

always carries his binoculars and stops to observe Ferruginous Hawks and

the many other raptors that frequent this area.

      78.     The Powder River Basin is one of the most productive oil and

gas basins in Wyoming, and public land parcels within the Basin are subject

to quarterly oil and gas lease sales. Before these quarterly lease sales occur,

the Wyoming state office of the Bureau of Land Management has in the

past conducted a NEPA review of the proposed sale, studying, among other

things, the cumulative and indirect impacts of leasing public lands for oil

and gas development. The Bureau will continue to regularly conduct such

quarterly lease sales into the indefinite future, and would continue to

conduct NEPA reviews on each of these lease sales except to the extent

CEQ’s 2020 Rule eliminates, reduces, or otherwise limits the Bureau’s

obligation to do so. Thousands of such parcels are located in the Thunder

Basin National Grasslands and near Little Powder River. Many of the

parcels proposed by the Bureau for future oil and gas development are

located in the Basin, in areas where Mr. Hengel regularly travels and

expects to continue to travel for birding, hunting, and hiking.

      79.     Mr. Hengel is reasonably concerned that, as a result of the 2020

Rule, environmental review of future lease sales of parcels for oil and gas


                                       36
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 37 of 97




development will fail to consider the cumulative and indirect impacts of

these projects, and other factors that the Bureau would have had to

consider but for Bureau compliance with the 2020 Rule, thus depriving

him, the broader public, and decisionmakers of crucial information about

their environmental impacts. Further, Mr. Hengel is concerned that, as a

result of the barriers to public participation created by the Rule,

governmental decisionmakers will approve more oil and gas development

projects in the Powder River Basin without having before them a complete

analysis of the likely environmental consequences of these actions, harming

his recreational and aesthetic interests.

      80.     Other NRDC members, including Ann Campbell, are also

harmed by the 2020 Rule. Ms. Campbell is a resident of Davis, California.

She lives and recreates near the Sacramento-San Joaquin Delta (Delta)—

the site of the proposed Delta Conveyance Project—where Ms. Campbell,

and thousands of similarly situated NRDC members, enjoy boating, fishing,

and observing aquatic life on the Delta, as well as birding, hiking, and

running, along the Delta.

      81.     According to the California Department of Water Resources, the

purpose of the Delta Conveyance Project is to develop a new water

diversion and conveyance facilities in the Delta to meet the reliability needs


                                       37
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 38 of 97




of water deliveries under the California State Water Project and potentially

the federal Central Valley Project. The Department of Water Resources

submitted a permit application under Section 404 of the Clean Water Act to

the U.S. Army Corps of Engineers to request authorization for the proposed

project. NEPA requires that the federal permitting agencies conduct

environmental impact review under NEPA before granting permit

approvals for the Delta Conveyance Project. Federal permitting agencies

have routinely conducted NEPA reviews for other new water diversion and

conveyance facility projects in the Delta in the past. On information and

belief, federal permitting agencies, including the Army Corps of Engineers,

intend to conduct an environmental impact review under NEPA of the

proposed Delta Conveyance Project, although no Notice of Intent has yet

issued.

      82.     Ms. Campbell is reasonably concerned that, as a result of the

2020 Rule, the environmental review of the Delta Conveyance Project

under NEPA will not account for the indirect and cumulative impacts of the

project, as well as other factors that federal agencies would have had to

consider under NEPA but for their compliance with CEQ’s 2020 Rule. She

is also concerned that the Rule will deprive the public of sufficient

opportunity to participate in the NEPA process, and ultimately deprive her


                                       38
             Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 39 of 97




and decisionmakers of crucial information about the environmental

impacts of the project. Ms. Campbell is reasonably concerned that lessened

NEPA review, under CEQ’s 2020 Rule, will result in the approval of a

project that is less environmentally protective, leading to the degradation of

the Delta’s water quality and diminution of water quantity—changes that

would affect the type and quantity of aquatic and bird species she can

observe—as well as displacement and reduction of recreation sites.

Aggravation of such impacts, which are probable effects of the Delta

Conveyance Project, will injure Ms. Campbell’s aesthetic and recreational

interests.

      83.      Danielle Waples is also among the many NRDC members

harmed by the 2020 Rule. Ms. Waples lives in Beaufort, North Carolina,

where she works as a researcher at the Duke University Marine Laboratory.

Ms. Waples’s primary study area is off the Atlantic coast, where she studies

whales and dolphins. This area is also the site of presently authorized and

future seismic airgun blasting—a surveying mechanism employed to detect

oil and gas reserves beneath the ocean floor.

      84.      In 2014, the Bureau of Ocean Energy Management (BOEM)

prepared a Programmatic Environmental Impact Statement to study

proposed seismic surveying off the Atlantic coast. In this environmental


                                        39
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 40 of 97




impact statement, BOEM indicated that it intended “to develop site-specific

environmental analyses under NEPA” to study the environmental impacts

of individual seismic surveys.

      85.     Ms. Waples, however, is reasonably concerned that, as a result

of the 2020 Rule, some of these site-specific analyses will not occur. This is

because surveying activities may occur outside of U.S. territorial waters,

with effects that BOEM and the National Marine Fisheries Service (NMFS)

may characterize as “located entirely outside of the jurisdiction of the

United States”—activities that were previously subject to environmental

review under NEPA, but that the 2020 Rule unlawfully exempts from

review under NEPA.

      86.     If environmental review of extraterritorial activities or decisions

such as seismic surveying off the Atlantic coast does not occur, Ms. Waples

will be deprived of information about the impact of these activities on

marine mammals. As a result of this informational deficiency, NMFS

decisionmakers will evaluate requests for incidental harassment

authorizations under the Marine Mammal Protection Act without a full

understanding of the impacts of seismic surveying on marine mammals.

This will make it more likely that decisionmakers approve projects that are




                                        40
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 41 of 97




more harmful to marine mammals, thus harming Ms. Waples’s scientific,

aesthetic, and recreational interests.

      87.     NRDC also bring this action on its own behalf. The Rule

perceptibly impairs NRDC’s ability to achieve its mission by frustrating the

activities it carries out in furtherance of its mission, as well as by causing it

to divert resources to counteract the harms caused by the Rule.

      88.     The 2020 Rule erects significant barriers to, or eliminates,

public participation in many federal decisions that were, before the Rule,

subject to a more complete NEPA analysis. For example, by changing the

definition of “major federal actions,” the 2020 Rule creates a significant

risk that certain actions previously subject to NEPA will no longer undergo

environmental review at all, thus depriving NRDC and the communities it

represents of the ability to make their voices heard in the decisionmaking

process.

      89.     Further, the 2020 Rule restricts access to the courts and

narrows judicial review of agency actions by, for example, establishing

heightened issue-exhaustion requirements, creating an unlawful

presumption of adequacy of NEPA documents, and purporting to direct

how federal courts should exercise their equitable and remedial authority.

As a result, the 2020 Rule frustrates NRDC’s ability to participate in and


                                         41
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 42 of 97




influence the NEPA review process, and ultimately restricts avenues of

redress by constraining NRDC’s ability to challenge the adequacy of NEPA

documents in court.

      90.     Additionally, the 2020 Rule frustrates NRDC’s educational

mission by depriving it of information about the environmental impacts of

federal actions that it uses to educate its members. Under the 2020 Rule,

federal agencies will not be required to prepare environmental documents

(e.g., Environmental Assessments or Environmental Impact Statements)

for certain actions—for example, extraterritorial actions and those no

longer deemed “major Federal actions” under the 2020 Rule’s new and

unlawful interpretation of NEPA—that previously required preparation of

environmental impact documents. For those actions that would still require

preparation of an environmental document, the 2020 Rule diminishes the

extent of analysis of impacts and alternatives required. By depriving NRDC

of this information, which NEPA requires to be publicly disclosed, the Rule

impedes NRDC’s ability to educate its members about the environmental

consequences of federal actions, and will require NRDC to divert resources

to the development of such information itself.

      91.     The Rule also impairs NRDC’s ability to carry out its mission by

forcing NRDC to divert its resources to counteract the effects of the Rule.


                                       42
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 43 of 97




Because of the informational deficit created by the Rule, NRDC will be

forced to divert its resources from other core activities to be able to study

and educate its members about the environmental impacts of federal

actions that will no longer be considered under the 2020 Rule, including

cumulative and indirect impacts, as well as the impacts of projects that do

not meet the new definition of a major federal action.

      92.     Plaintiff National Audubon Society, Inc. (“Audubon”) is a

national nonprofit conservation organization exempt from tax under

Section 501(c)(3) of the Internal Revenue Code dedicated to protecting

birds and the places they need, today and tomorrow, throughout the

Americas using science, advocacy, education, and on-the-ground

conservation. Founded in 1905, Audubon has over 1.7 million members

nationwide, including 98,631 members in New York, where it is

incorporated. Among its many activities, Audubon operates 41 nature

centers, and has 23 state programs, and over 450 local chapters throughout

the country, including 27 in New York.

      93.     Audubon regularly participates in the environmental review

processes of major federal actions under NEPA to ensure that agencies fully

consider the environmental consequences of proposed actions, and to




                                       43
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 44 of 97




educate Audubon’s members and the general public about the

environmental and human health consequences of those actions.

      94.     Audubon has individual members, including Brian Rutledge,

Tina Toth, Richard Guenzel, and Barbara Vasquez, whose informational,

aesthetic, and recreational interests are harmed by the 2020 Rule.

      95.     Mr. Rutledge lives in Wyoming, where he enjoys birdwatching,

hiking, and hunting. For the past 15 years, Mr. Rutledge has visited lands

around Casper, Wyoming, in the Wind River area, and in the Powder River

Basin for these purposes, and plans to return within the next year.

      96.     Ms. Toth is a resident of Sheridan, Wyoming. She moved there

to be able to enjoy the many outdoor experiences that the state has to offer,

including hiking, camping, birding, and photographing wildlife—activities

which bring her joy and improve her quality of life. Ms. Toth often visits the

Powder River Basin and the Thunder Basin National Grassland several

times a year for these recreational purposes, and intends to continue doing

so this year and for many years to come.

      97.     Mr. Guenzel is a resident of Laramie, Wyoming. He enjoys

hiking, hunting, fishing, birding, rockhounding, and photographing nature

near Casper, Wyoming, in the Powder River Basin, and in the Bighorn




                                       44
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 45 of 97




Basin area, and he intends to return in the next year to enjoy the significant

nature and wildlife resources offered by these places.

      98.     Ms. Vasquez is a resident of Jackson County, Colorado. She

regularly recreates in the North Park area and around the Arapaho National

Wildlife Refuge in Jackson County, and plans to return within the next six

months to enjoy the many natural resources and recreational opportunities

that these lands have to offer.

      99.     The areas where Mr. Rutledge, Ms. Toth, Mr. Guenzel, and Ms.

Vasquez recreate include lands that are currently being considered for oil

and gas development by the Bureau of Land Management (BLM). Under

federal law, the BLM is required to hold quarterly lease sales of parcels for

oil and gas development. Before these quarterly lease sales occur, the BLM

has in the past conducted a NEPA review of the proposed sale, studying,

among other things, the cumulative and indirect impacts of leasing public

lands for oil and gas development. Audubon, on behalf of its members,

regularly comments on and engages in these sales. The Bureau will

continue to regularly conduct such quarterly lease sales into the indefinite

future, and would continue to conduct NEPA reviews on each of these lease

sales except to the extent CEQ’s 2020 Rule eliminates, reduces, or

otherwise limits the Bureau’s obligation to do so.


                                       45
           Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 46 of 97




        100. Mr. Rutledge, Ms. Toth, Mr. Guenzel, and Ms. Vasquez are

reasonably concerned that as a result of the 2020 Rule, environmental

review of future lease sales of parcels for oil and gas development will fail to

consider the cumulative and indirect impacts of these projects, and other

factors that the BLM would have had to consider but for its compliance

with the 2020 Rule, thus depriving them, the broader public, and

decisionmakers of crucial information about the environmental impacts of

oil and gas development. Further, they are concerned that, as a result of the

barriers to public participation created by the Rule, governmental

decisionmakers will approve more oil and gas development projects in the

areas where they recreate without having before them a complete analysis

of the likely environmental consequences of these actions, thus harming

their recreational and aesthetic interests.

        101. Audubon also brings this action on its own behalf. The 2020

Rule perceptibly impairs Audubon’s ability to achieve its mission by

frustrating the activities it carries out in furtherance of its mission, as well

as by causing it to divert resources to counteract the harms caused by the

Rule.

        102. The 2020 Rule frustrates Audubon’s educational mission by

depriving it of information about the environmental impacts of federal


                                       46
           Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 47 of 97




actions that it uses to educate its members. Under the Rule, federal

agencies will not be required to prepare environmental documents for

certain actions—for example, those actions no longer deemed “major”

under the Rule’s new and unlawful interpretation of NEPA—that previously

required preparation of environmental impact documents. For those

actions that would still require preparation of an environmental document,

the Rule diminishes the extent of analysis of impacts and alternatives

required. By depriving Audubon of this information, which NEPA requires

to be publicly disclosed, the Rule impedes Audubon’s ability to educate its

members about the environmental consequences of federal actions, and

will require Audubon to divert resources to the development of such

information itself.

      103. Further, the 2020 Rule erects significant barriers to, or

eliminates, public participation in many federal decisions that were, before

the Rule, subject to a more complete NEPA analysis. For example, by

changing the definition of “major federal actions,” the 2020 Rule creates a

significant risk that certain actions previously subject to NEPA will no

longer undergo environmental review at all, thus depriving Audubon and

its members of the ability to make their voices heard in the decisionmaking

process.


                                      47
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 48 of 97




      104. The 2020 Rule also seeks to limit access to the courts and

narrows judicial review of agency actions by, for example, establishing

heightened issue exhaustion requirements, creating an unlawful

presumption of adequacy of NEPA documents, and purporting to direct

how federal courts should exercise their equitable and remedial authority.

As a result, the 2020 Rule frustrates Audubon’s ability to participate in and

influence the NEPA review process, and ultimately restricts avenues of

redress by constraining Audubon’s ability to challenge the adequacy of

NEPA documents in court.

      105. Plaintiff Sierra Club is the nation’s oldest and largest grassroots

environmental organization, with over 800,000 members across the

country. Sierra Club’s mission is to explore, enjoy, and protect the wild

places of the Earth; to practice and promote the responsible use of the

Earth’s resources and ecosystems; to educate and enlist humanity to

protect and restore the quality of the natural and human environment; and

to use all lawful means to carry out these objectives. For decades, Sierra

Club has used the traditional tools of advocacy—organizing, lobbying,

litigation, and public outreach—to combat federal actions that harm public

health and the environment and to educate its members about the effects of




                                     48
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 49 of 97




these activities. Sierra Club is incorporated under the laws of the State of

California, with its principal place of business in Oakland, California.

      106. Sierra Club has individual members, including Laramie,

Wyoming, resident Connie Wilbert, whose informational, aesthetic, and

recreational interests are harmed by the 2020 Rule. Ms. Wilbert often visits

public lands across the state of Wyoming, which she uses and enjoys for

many purposes, including camping, hiking, wildlife watching, hunting,

quiet contemplation, and aesthetic appreciation. Ms. Wilbert especially

enjoys frequent visits to the northern Red Desert in central Wyoming,

appreciating its beautiful scenery and unparalleled opportunities for

wildlife watching. She enjoys seeing the northern Red Desert's unique

desert elk herds, healthy populations of sage grouse, mule deer following

traditional migration routes through the area, and rare spade-foot toads in

spring fed pools in the sand dunes, to name just a few. Although less

frequently, she also visits public lands in the southern Big Horn Basin and

on the Thunder Basin National Grasslands, enjoying the scenic beauty and

abundant wildlife in those areas as well.

      107. The Powder River Basin is one of the most productive oil and

gas basins in Wyoming, and public lands within the Basin are subject to

quarterly oil and gas lease sales. Before these quarterly lease sales occur,


                                      49
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 50 of 97




the Wyoming state office of the Bureau of Land Management has, in the

past, conducted a NEPA review of the proposed sale, studying, among other

things, the cumulative and indirect impacts of leasing public lands for oil

and gas development. The Bureau will continue to regularly conduct such

quarterly lease sales into the indefinite future, and would continue to

conduct NEPA reviews on each of these lease sales except to the extent the

2020 Rule eliminates, reduces, or otherwise limits the Bureau’s obligation

to do so. Thousands of such parcels are located in the Thunder Basin

National Grasslands and near Little Powder River. Many of the parcels

proposed by the Bureau for future oil and gas development are located in

the Basin, in areas where Ms. Wilbert regularly travels and expects to

continue camping, hiking, viewing wildlife, hunting, and enjoying the land.

      108. Ms. Wilbert is reasonably concerned that, as a result of the

Final Rule, environmental review of future lease sales of parcels for oil and

gas development will fail to consider the cumulative and indirect impacts of

these projects, and other factors that the Bureau would have had to

consider but for Bureau compliance with the 2020 Rule, thus depriving her,

the broader public, and decisionmakers of crucial information about the

projects’ environmental impacts. Further, Ms. Wilbert is concerned that, as

a result of the barriers to public participation created by the Rule,


                                      50
           Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 51 of 97




governmental decisionmakers will approve more oil and gas development

projects throughout Wyoming, in particular in the Powder River Basin,

without having before them a complete analysis of the likely environmental

consequences of these actions. This would lessen Ms. Wilbert’s enjoyment

of these lands, harming her recreational and aesthetic interests.

        109. Sierra Club also brings this action on its own behalf. The 2020

Rule perceptively impairs Sierra Club’s ability to achieve its mission by

frustrating the activities it carries out in furtherance of its mission, as well

as by causing it to divert resources to counteract the harms caused by the

Rule.

        110. The 2020 Rule erects significant barriers to, or eliminates,

public participation in many federal decisions that were, before the Rule,

subject to a more complete NEPA analysis. For example, by changing the

definition of “major federal actions,” the 2020 Rule creates a significant

risk that certain actions previously subject to NEPA will no longer undergo

environmental review at all, thus depriving Sierra Club and its members of

the ability to make their voices heard in the decisionmaking process.

        111.   Additionally, the 2020 Rule frustrates Sierra Club’s educational

mission by depriving it of information about the environmental impacts of

federal actions that it uses to educate its members. Under the Rule, federal


                                        51
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 52 of 97




agencies will not be required to prepare environmental documents for

certain actions—for example, extraterritorial actions and those no longer

deemed “major” under the Rule’s new and unlawful interpretation of

NEPA—that previously required preparation of environmental impact

documents. For those actions that would still require preparation of an

environmental document, the 2020 Rule diminishes the extent of analysis

of impacts and alternatives required. By depriving Sierra Club and its

members of this information, which NEPA requires to be publicly disclosed,

the Rule impedes Sierra Club’s ability to educate its members and the

public about the environmental consequences of federal actions, and will

require Sierra Club to divert resources to the development of such

information itself.

      112. Defendant CEQ is an agency within the Executive Office of the

President of the United States. CEQ was established by NEPA. See 42

U.S.C. § 4342. Congress has delegated to CEQ the duties and functions set

out in NEPA section 204. See id. § 4344.

      113. Defendant Mary B. Neumayr is Chairman of CEQ. She is sued in

her official capacity. When CEQ promulgated the 2020 Rule, and

throughout the federal government’s fiscal year ending September 30,

2020, Congress has granted to the Chairman of CEQ “all powers, functions,


                                     52
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 53 of 97




and duties” of CEQ. See Further Consolidated Appropriations Act, 2020,

Pub. L. 116-94, 133 Stat. 2534, 2735 (2019).

                          LEGAL BACKGROUND

A.    National Environmental Policy Act

      114. Congress passed NEPA in 1969 “to promote efforts which will

prevent or eliminate damage to the environment and biosphere and

stimulate the health and welfare of” humankind. 42 U.S.C. § 4321.

      115. The Act declares a “continuing responsibility of the Federal

Government to . . . fulfill the responsibilities of each generation as trustee of

the environment for succeeding generations.” 42 U.S.C. § 4331(b). In

recognition of that responsibility, the statute imposes on the federal

government an obligation “to create and maintain conditions under which

man and nature can exist in productive harmony,” id. § 4331(a), and to

“assure for all Americans safe, healthful, productive, and esthetically and

culturally pleasing surroundings,” id. § 4331(b)(2).

      116. Section 102 of NEPA requires each federal agency to prepare a

“detailed statement by the responsible official” of the environmental

impacts of any proposed major federal action significantly affecting the

environment. 42 U.S.C. § 4332(2)(C). This statement—commonly known as




                                       53
          Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 54 of 97




an environmental impact statement—must describe the environmental

impacts of the proposed action. Id. § 4332(2)(C)(i), (ii).

      117. NEPA commands that each environmental impact statement

address, among other factors, “any adverse environmental effects which

cannot be avoided should the proposal be implemented,” and “the

relationship between local short-term uses of man’s environment and the

maintenance and enhancement of long-term productivity.” 42 U.S.C.

§ 4332(2)(C)(ii), (iv).

      118. NEPA further requires that, for “any proposal which involves

unresolved conflicts concerning alternative uses of available resources,”

federal agencies must “study, develop, and describe appropriate

alternatives to recommended courses of action.” 42 U.S.C. § 4332(2)(E).

      119. NEPA’s requirement to prepare an environmental impact

statement “serves NEPA’s ‘action-forcing’ purpose” of “ensur[ing]” that

federal decisionmakers “will have available, and will carefully consider,

detailed information concerning significant environmental impacts” before

approving new projects. Robertson, 490 U.S. at 349.

      120. NEPA’s environmental review process also “gives the public the

assurance that the agency ‘has indeed considered environmental concerns

in its decisionmaking process,’ and, perhaps more significantly, provides a


                                      54
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 55 of 97




springboard for public comment.” Robertson, 490 U.S. at 349 (internal

citation omitted).

      121. Section 102 of NEPA requires each federal agency to “develop

methods and procedures . . . which will insure that presently unquantified

environmental amenities and values may be given appropriate

consideration in decisionmaking.” 42 U.S.C. § 4332(2)(B). Congress

directed each federal agency to develop its NEPA procedures “in

consultation with” CEQ. Id.

B.    The Administrative Procedure Act

      122. The APA makes judicial review available to any “person

suffering legal wrong because of agency action.” 5 U.S.C § 702.

      123. Under the APA, an agency must “examine the relevant data and

articulate a satisfactory explanation for its action including a rational

connection between the facts found and the choice made.” Motor Vehicle

Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43

(1983) (citations and quotations omitted). In reviewing that explanation,

courts must “consider whether the decision was based on a consideration of

the relevant factors and whether there has been a clear error of judgment.”

Id. (citation omitted). “Normally, an agency rule would be arbitrary and

capricious if the agency has relied on factors which Congress has not


                                      55
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 56 of 97




intended it to consider, entirely failed to consider an important aspect of

the problem, offered an explanation for its decision that runs counter to the

evidence before the agency, or is so implausible that it could not be ascribed

to a difference in view or the product of agency expertise.” Id.

      124. A “reviewing court shall . . . hold unlawful and set aside agency

action, findings, and conclusions found to be . . . arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law,” “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right,”

or “without observance of procedure required by law.” 5 U.S.C. § 706(2).

                        FACTUAL BACKGROUND

A.    CEQ’s guidelines and prior regulations

      125.   For the first eight years after NEPA’s enactment, CEQ issued no

regulations. During that time, CEQ issued “Guidelines” to be used by other

agencies in shaping their implementation of the statute. CEQ first issued

NEPA guidelines in 1971. See 36 Fed. Reg. 7724 (Apr. 23, 1971). CEQ

amended its NEPA guidelines in 1973. See 38 Fed. Reg. 20,550 (Aug. 1,

1973).

      126. In 1977, President Carter directed CEQ to “[i]ssue regulations to

Federal agencies for the implementation of the procedural provisions of

[NEPA].” Exec. Order No. 11,991 (May 24, 1977), 42 Fed. Reg. 26,967,


                                       56
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 57 of 97




26,967. Executive Order 11,991 also directs all federal agencies to “comply

with the regulations issued by [CEQ] except where such compliance would

be inconsistent with statutory requirements.” Id.

     127. CEQ issued its first regulations implementing NEPA in 1978. 43

Fed. Reg. 55,978 (Nov. 29, 1978). These 1978 regulations set out procedures

and standards for preparation of environmental impact statements and

related documents.

     128. To help ensure that NEPA’s broad mandate was realized, the

1978 regulations defined what impacts an environmental impact statement

must assess; accommodated public involvement; and put limits on agency

authority to delegate the preparation of environmental impact statements

to private project proponents.

     129. CEQ’s 1978 regulations provided that an environmental impact

statement was required where the agency reasonably anticipated “a

cumulatively significant impact on the environment.” 40 C.F.R. §§ 1508.11,

1508.27(b)(7) (1978); see also 42 U.S.C. § 4332(2)(C).

     130. CEQ’s 1978 regulations defined “cumulative impact” to mean

“the impact on the environment which results from the incremental impact

of the action when added to other past, present, and reasonably foreseeable

future actions regardless of what agency . . . or person undertakes such


                                     57
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 58 of 97




other actions,” including “individually minor but collectively significant

actions taking place over a period of time.” 40 C.F.R. § 1508.7 (1978).

      131. Prior to 2020, CEQ had amended its 1978 regulations only

twice. In 1986, CEQ amended 40 C.F.R. § 1502.22, styled “Incomplete or

unavailable information.” See 51 Fed. Reg. 15,618, 15,625 (Apr. 25, 1986).

In 2005, CEQ amended 40 C.F.R. § 1506.9, styled “Filing requirements.”

See 70 Fed. Reg. 41,148, 41,148 (July 18, 2005). Unless otherwise indicated,

when this complaint refers to CEQ’s “1978 regulations,” it is referring to the

regulations CEQ promulgated in 1978, as amended in 1986 and 2005.

B.    CEQ’s 2020 Rule

      132. In June 2018, CEQ provided advance notice of its intention to

amend its 1978 regulations. See 83 Fed. Reg. 28,591 (June 20, 2018).

      133. On January 9, 2020, President Trump announced that “we’re

taking another historic step in our campaign to slash job-killing

regulations” by “issuing a proposed new rule under the National

Environmental Policy Act to completely overhaul the dysfunctional

bureaucratic system that has created these massive obstructions.” Remarks

by President Trump, supra ¶ 14. President Trump pointed to the speed

with which the Golden Gate Bridge, Hoover Dam, and the Empire State

Building were constructed. Id. The Golden Gate Bridge was completed in


                                      58
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 59 of 97




1937, Hoover Dam was completed in 1936, and the Empire State Building

was completed in 1931—all decades before Congress enacted NEPA.

Without acknowledging that Congress had adopted a new policy for the

United States when it enacted NEPA, President Trump stated that his

administration had prioritized “fixing” what he called a “regulatory

nightmare.” Id.

     134. The following day, on January 10, 2020, the Federal Register

published CEQ’s proposed rule revising its 1978 regulations. See 85 Fed.

Reg. 1684 (Jan. 10, 2020). More than a million members of the public,

including Plaintiffs, provided comments on the proposed rule. See, e.g., Ex.

A, NRDC Comments on Proposed Revisions to Regulations Implementing

the National Environmental Policy Act (Mar. 10, 2020) (attachments

omitted); Ex. B, Moving Forward Network Comments on Notice of

Proposed Rulemaking (Mar. 10, 2020) (attachments omitted); Ex. C, 327

Organizations and Tribal Nations Comments on Proposed Rulemaking

(Mar. 10, 2020) (attachments omitted); Ex. D, New Jersey Environmental

Justice Alliance Comments on Proposed Rulemaking (Mar. 10, 2020)

(attachments omitted); Ex. E, WE ACT for Environmental Justice et al.

Comments on Proposed Rulemaking (Mar. 10, 2020) (attachments

omitted).


                                     59
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 60 of 97




      135. On June 4, 2020, President Trump issued an executive order

directing that federal agencies “use, to the fullest extent possible and

consistent with applicable law, emergency procedures, statutory

exemptions, categorical exclusions, analyses that have already been

completed, and concise and focused analyses” to propel forward federal

actions that are subject to environmental review under NEPA. See Exec.

Order No. 13,927, 85 Fed. Reg. 35,165, 35,167-68 (June 4, 2020).

      136. On July 16, 2020, CEQ published its 2020 Rule in the Federal

Register. See 85 Fed. Reg. at 43,304.

      137. The 2020 Rule undermines NEPA’s mandate, and conflicts with

decades of judicial precedent interpreting the statute. The 2020 Rule limits

the number and nature of projects subject to NEPA analyses. It eliminates

the requirement that, when NEPA reviews are conducted, agency

environmental documents consider the cumulative and indirect effects of

the proposed projects. It raises barriers to public participation; allows

private, self-interested project proponents to draft environmental

documents for federal agencies; and attempts to constrain judicial

oversight of NEPA compliance.

      138. Citing Executive Order 11,991, the 2020 Rule states that it

“bind[s]” all federal agencies to comply with its terms in “implementing the


                                      60
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 61 of 97




procedural provisions of [NEPA].” 85 Fed. Reg. at 43,358; see also id. at

43,373-74. CEQ did not explain how, in its view, any specific statutory

provision might support CEQ’s authority to bind other federal agencies.

C.    CEQ’s elimination of the requirement to consider
      cumulative impacts and indirect effects of an action

      139. It has long been CEQ’s position that “the most devastating

environmental effects may result not from the direct effects of a particular

action, but from the combination of individually minor effects of multiple

actions over time.” CEQ, Considering Cumulative Effects Under the

National Environmental Policy Act 1 (Jan. 1997).

      140. CEQ further stated that “demographic, geographic, economic,

and human health and risk factors all contribute to whether the populations

of concern face disproportionately high and adverse effects.” Id. at 27.

      141. CEQ’s 1978 regulations required environmental documents to

consider both cumulative impacts and indirect effects. 40 C.F.R. §§ 1502.16,

1508.7, 1508.8, 1508.27(b)(7).

      142. The 2020 Rule eliminates the definition of cumulative impact

and the requirement to consider such impacts. 85 Fed. Reg. at 43,375.

      143. The 2020 Rule also eliminates all references to “indirect”

effects, 85 Fed. Reg. at 43,331, 43,343, and revises the definition of “effects”

to include only effects that are “reasonably foreseeable and have a

                                      61
          Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 62 of 97




reasonably close causal relationship to the proposed action or alternatives.”

Id. at 43,343.

      144. Under the 2020 Rule, “a ‘but for’ causal relationship is

insufficient to make an agency responsible for a particular effect under

NEPA.” 85 Fed. Reg. at 43,375. The 2020 Rule states: “Effects should

generally not be considered if they are remote in time, geographically

remote, or the product of a lengthy causal chain. Effects do not include

those effects that the agency has no ability to prevent due to its limited

statutory authority or [that] would occur regardless of the proposed

action.” Id.

      145. CEQ states that “analysis of cumulative effects . . . is not

required under NEPA.” Id. at 43,344. CEQ also states that agency analyses

“should not go beyond the definition of effects” in CEQ’s 2020 Rule. Id.

Thus, under the 2020 Rule, agencies may not consider cumulative impacts

when determining whether a project will have a significant environmental

impact.

      146. CEQ justifies its elimination of the requirement to consider

cumulative impacts and indirect effects of a project by stating that “the

terms ‘indirect’ and ‘cumulative’ have been interpreted expansively




                                      62
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 63 of 97




resulting in excessive documentation about speculative effects and leading

to frequent litigation.” 85 Fed. Reg. at 43,343.

      147. CEQ also justifies the change by noting that “categorizing and

determining the geographic and temporal scope of [cumulative] effects has

been difficult and can divert agencies from focusing their time and

resources on the most significant effects.” Id. at 43,344.

      148. These assertions—that assessing cumulative impacts and

indirect effects has resulted in excessive documentation and diverted

agency attention from “more important” environmental problems—are

factually unsupported, unexplained, and legally insufficient to justify such a

substantial change in CEQ’s longstanding policy.

      149. CEQ makes no effort to explain how, and cites no evidence to

support its conclusion that, the 2020 Rule’s elimination of “cumulative

impacts” analyses, and its replacement of CEQ’s long-standing regulatory

definitions of “effect” and “indirect effect” with the phrase “remote in time,

geographically remote, or the product of a lengthy causal chain,” id. at

43,375, will reduce litigation or agency confusion.

      150. CEQ fails to explain how, or even to claim that, the 2020 Rule’s

elimination of “cumulative impacts” analyses, and its replacement of CEQ’s

long-standing regulatory definitions of “effect” and “indirect effect” with


                                      63
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 64 of 97




the phrase “remote in time, geographically remote, or the product of a

lengthy causal chain,” will not cause agencies to overlook significant

environmental impacts of a project. CEQ ignores a long record of

environmental documents that have successfully described significant

environmental impacts because cumulative and indirect effects were

specifically considered in those documents. CEQ does not explain how

failure to consider significant cumulative and indirect impacts is consistent

with NEPA.

      151. CEQ’s elimination of the requirement to consider cumulative

impacts and indirect effects is inconsistent with NEPA’s statutory

language—which requires a “detailed statement” of “environmental

impact[s],” including “any” adverse effects of the project that cannot be

avoided, 42 U.S.C. § 4332(2)(C)(i), (ii)—and the law’s purpose. It is also

inconsistent with decades of judicial precedent that interprets the statute to

require agencies to consider the cumulative effects of an action. See, e.g.,

Kleppe v. Sierra Club, 427 U.S. 390, 410 (1976); Balt. Gas & Elec. Co. v.

NRDC, 462 U.S. 87, 106-07 (1983); Hanly v. Kleindienst, 471 F.2d 823,

830-31 (2d Cir. 1972). CEQ has no authority to overrule this precedent.

      152. Cumulative and indirect effects are among the most significant

impacts of federal projects and approvals. For example, the cumulative


                                      64
          Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 65 of 97




impacts of multiple pollution sources, and the pollution-inducing indirect

impacts of new development projects, have caused environmental justice

communities—such as those represented by several Plaintiffs—to suffer

under unhealthy and disproportionate pollution. Removing cumulative

impacts analysis from the scope of NEPA review makes it extremely

difficult, if not impossible, for federal agencies to consider the effects of a

project on environmental justice communities, as NEPA requires.

      153. The cumulative effects of fossil-fuel development projects

materially contribute to climate change. Environmental justice

communities are disproportionately burdened by climate change, and are

vulnerable to sea level rise, storm surges, increased air pollution, heat

waves and elevated urban temperatures and other climate-related impacts.

      154. The cumulative impacts of degraded water quality from

multiple projects harm imperiled species—such as salmon, steelhead trout,

and bull trout—in downstream waters through higher collective pollution

loadings. Water quality degradation also harms many environmental

justice communities, including communities represented by Plaintiffs, that

often rely on subsistence fishing as an important source of nutrition.

      155. The 2020 Rule’s elimination of the requirement to consider

cumulative impacts and indirect effects is unsupported by record evidence,


                                       65
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 66 of 97




disregards factors relevant to CEQ’s interpretation of NEPA, exceeds CEQ’s

statutory authority, and violates the standards of section 10 of the APA. 5

U.S.C. § 706(2).

D.    CEQ’s narrowed definition of major federal action

      156. CEQ’s 1978 regulations provided: “Major Federal action

includes actions with effects that may be major and which are potentially

subject to Federal control and responsibility. Major reinforces but does not

have a meaning independent of significantly.” 40 C.F.R. § 1508.18 (1978).

Numerous federal courts had, for decades, concurred with and adopted this

interpretation of NEPA.

      157. The 2020 Rule reverses CEQ’s long-standing position that a

proposed federal action is a “major federal action” subject to NEPA review

if it significantly impacts the human environment. In the 2020 Rule, CEQ

revised the definition of a “major federal action” to mean “an activity or

decision subject to Federal control and responsibility,” without

consideration of the impacts that follow from the action, subject to

specified qualifications. 85 Fed. Reg. at 43,375.

      158. The 2020 Rule provides that “[m]ajor Federal action does not

include,” among other things, “[n]on-Federal projects with minimal Federal

funding or minimal Federal involvement where the agency does not


                                      66
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 67 of 97




exercise sufficient control and responsibility over the outcome of the

project.” Id.

      159. CEQ’s revised definition of major federal action will mean that

fewer projects go through NEPA review. See id. at 43,375-76. This will

mean that environmental justice communities, where projects are

disproportionately located, will see a greater number of projects with less

disclosure and environmental review, and suffer greater health burdens as

a result.

      160. CEQ purports to explain this exemption on the basis of CEQ’s

interpretation of certain court decisions, an unsupported assumption that

the federal agency “could not influence the outcome” of the action, and

CEQ’s desire “to reduce costs and delays.” Id. at 43,347.

      161. CEQ has misinterpreted the body of judicial precedent

interpreting the statutory phrase “major Federal actions significantly

affecting the quality of the human environment,” 42 U.S.C. § 4332(2)(C).

CEQ has identified no evidence to support the premise that an agency that

is providing some level of federal funding or is otherwise involved in a

project could not influence the project’s outcome. And CEQ has no

authority to eliminate required NEPA reviews simply to “reduce costs and

delays.”


                                       67
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 68 of 97




      162. The 2020 Rule provides that “[m]ajor Federal action does not

include,” among other things, “[l]oans, loan guarantees, or other forms of

financial assistance where the Federal agency does not exercise sufficient

control and responsibility over the effects of such assistance.” 85 Fed. Reg.

at 43,375. CEQ purports to justify this exclusion by expounding upon why it

does not believe certain programs of the Farm Services Agency and of the

Small Business Administration involve “sufficient” federal control and

responsibility to warrant NEPA review, but provides no justification for this

exclusion from the definition of “[m]ajor Federal action” as it applies to

other federal loan, loan guarantee, or financial assistance programs. Id. at

43,348-49.

      163. Under the 2020 Rule, an action that requires some small

amount of federal funding or involvement or depends upon large federal

loans, and which will have devastating environmental or health effects but

not “sufficient” federal control or responsibility, is no longer subject to

NEPA review.

      164. CEQ argues the change in definition is required to correct a

“longstanding misconstruction of the NEPA statute.” Id. at 43,345. The

longstanding “misconstruction” to which CEQ refers is the agency’s own

prior interpretation of the statute and that of numerous federal courts.


                                       68
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 69 of 97




      165. In trying to justify CEQ’s reversal of the long-established

meaning of “major Federal action,” the preamble to the 2020 Rule relies on

a canon of construction that courts should, where possible, give effect to

every clause and word of a statute. This canon of construction neither

dictates CEQ’s revised interpretation of the statute nor empowers CEQ to

overrule the abundant contrary judicial precedent of the past four decades.

During those decades, courts have routinely interpreted “major federal

action significantly affecting the quality of the human environment”

consistently with CEQ’s 1978 interpretation of that phrase. These courts

were undoubtedly familiar with the canon of construction CEQ now

invokes. That these courts nonetheless found CEQ’s 1978 interpretation

persuasive—and interpreted NEPA in a manner consistent with that

existing interpretation—indicates that CEQ’s proposal to reverse its

interpretation now is not compelled by any principle of statutory

construction. CEQ has not justified its departure from this judicial

precedent, and its attempt to justify its change in position improperly fails

to consider that precedent as an important factor in the interpretation of

NEPA.

      166. CEQ’s definition of “major federal action” in its 1978

regulations is more consistent with NEPA’s text and purposes than the


                                      69
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 70 of 97




definition in the 2020 Rule. CEQ’s revised definition of “major federal

action” is also inconsistent with the language of NEPA, which requires

NEPA review for actions that will “significantly affect[] the quality of the

human environment.” 42 U.S.C. § 4332(2)(C).

      167. The 2020 Rule’s definition of “major federal action” runs

counter to decades of judicial precedent stating that the statutory term

“major Federal action” includes “actions with effects that may be major and

which are potentially subject to Federal control and responsibility.” See,

e.g., Andrus v. Sierra Club, 442 U.S. 347, 364 n.23 (1979); Nat’l Audubon

Soc’y v. Hoffman, 132 F.3d 7, 13 (2d Cir. 1997); Monroe Cnty.

Conservation Council, Inc. v. Volpe, 472 F.2d 693, 698 (2d Cir. 1972).

      168. CEQ’s redefinition of “[m]ajor Federal action” in the 2020 Rule

violates the standards of reasoned agency decisionmaking, is contrary to

law, and exceeds CEQ’s statutory authority. 5 U.S.C. § 706(2).

E.    CEQ’s failure to consider the 2020 Rule’s impact on
      environmental justice communities

      169. Executive Order 12898 directs federal agencies to make

environmental justice part of their mission, and to identify and address the

disproportionate environmental and health effects of their activities. See

Exec. Order No. 12898, 59 Fed. Reg. 7629 (Feb. 16, 1994).



                                      70
            Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 71 of 97




      170. Section 1-101 of Executive Order 12898 states, “To the greatest

extent practicable and permitted by law, and consistent with the principles

set forth in the report on the National Performance Review, each Federal

agency shall make achieving environmental justice part of its mission by

identifying and addressing, as appropriate, disproportionately high and

adverse human health or environmental effects of its programs, policies,

and activities on minority populations and low-income populations in the

United States and its territories and possessions, the District of Columbia,

the Commonwealth of Puerto Rico, and the Commonwealth of the Mariana

Islands.”

      171. In 1997, CEQ published guidance directing federal agencies to

consider environmental justice at “each and every step” of the NEPA

process. CEQ, Environmental Justice Guidance Under the National

Environmental Policy Act 8 (1997). A federal agency cannot effectively

consider environmental justice “at every step” of the NEPA process, without

identifying and considering the cumulative impacts of the project

undergoing review. The 1997 Guidance stated that, in conducting NEPA

reviews, agencies should consider “the potential for multiple or cumulative

exposure to human health or environmental hazards in the affected

population and historical patterns of exposure to environmental hazards.”


                                       71
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 72 of 97




Id. at 9. The Guidance also found that “[a]gencies should recognize the

interrelated cultural, social, occupational, historical, or economic factors

that may amplify the natural and physical environmental effects of the

proposed agency action.” Id.

      172. The 2020 Rule provides that “[c]umulative impact, defined in

40 CFR § 1508.7 (1978), is repealed.” 85 Fed. Reg. at 43,375.

      173. In the preamble to the 2020 Rule, CEQ summarily concluded,

without evidentiary support, that the 2020 Rule will “not cause

disproportionately high and adverse human health or environmental effects

on minority populations and low-income populations.” Id. at 43,356. CEQ’s

conclusion is not supported by analysis or evidence in the administrative

record. CEQ’s conclusion is contrary to CEQ’s previous conclusions in its

1997 environmental justice Guidance and the evidence submitted by public

commenters concerning the 2020 Rule.

      174. CEQ’s abandonment of the requirement to consider cumulative

effects will obscure the cumulative impact of multiple polluting projects

within environmental justice communities, including communities where

members of Plaintiffs reside, imposing significant consequences for

residents, especially those that are socially vulnerable. By dispensing with

the requirement to consider cumulative effects, the 2020 Rule also


                                      72
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 73 of 97




undermines the requirement to consider environmental justice concerns

under Executive Order 12898.

      175. CEQ’s revised definition of major federal action—subjecting

fewer projects to NEPA review, see id. at 43,375—will mean that

environmental justice communities, where projects are disproportionately

located, will be subject to a greater number of projects with less disclosure

and environmental review, and as a result suffer greater health burdens.

CEQ has failed to explain how this change will not affect environmental

justice communities in a manner inconsistent with the Executive Order.

      176. The 2020 Rule reduces opportunities for public participation in

the NEPA process.

      177. Although required by Executive Order 12898, CEQ did not

weigh—or even consider—whether its elimination of the requirement to

consider cumulative effects, the increased number of actions not subject to

NEPA review, or the reduced opportunities for public participation will not

cause “disproportionately high and adverse effects . . . on minority

populations and low-income populations.”

      178. In summarily concluding that the 2020 Rule will “not cause

disproportionately high and adverse human health or environmental

effects . . . on minority populations and low-income populations,” CEQ


                                      73
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 74 of 97




“entirely failed to consider an important aspect of the problem,” and failed

to make “a rational connection between the facts found and the choice

made.” See Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43 (citations and

quotations omitted).

F.    CEQ’s imposition of arbitrary time and page limits on the
      NEPA review process

      179. The 2020 Rule imposes a one-year presumptive limit for the

completion of an environmental assessment and a two-year presumptive

limit for the completion of an environmental impact statement. 85 Fed.

Reg. at 43,362-63.

      180. The 2020 Rule imposes a 75-page limit for an environmental

assessment. Id. at 43,360. It also sets a 150-page limit for an environmental

impact statement, allowing 300 pages only for “proposals of unusual

complexity.” Id. at 43,364.

      181. These time and page limits apply unless a “senior agency

official” approves a longer time period or extends the page limit, on a case-

by-case basis. Id. at 43,360, 43,362-63, 43,364. The 2020 Rule defines

“senior agency official” as “an official of assistant secretary rank or higher

(or equivalent) that is designated for overall agency NEPA compliance,

including resolving implementation issues.” Id. at 43,376.



                                       74
           Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 75 of 97




      182. CEQ offers no explanation for the requirement that a senior

agency official approve a departure. Vesting this authority with such a high-

ranking official is likely to discourage employees working on the project

from seeking such departures or even prevent the departures from being

granted.

      183. CEQ claims these time and page limits are necessary to achieve

“more timely reviews and reduce unnecessary paperwork.” Id. at 43,309.

CEQ concludes as much without assessing whether or how these limits

would actually accomplish the touted objectives, citing only data regarding

the average time and space that past environmental review documents have

necessitated. Id.

      184. “[T]here can be many factors affecting the timelines and length

of [environmental impact statements]. . . .” Id.

      185. Arbitrary time and page limits will lead to poorer analyses, less

public disclosure, and reduced consideration of environmental effects. CEQ

identifies no record or courts finding environmental impact statements

inadequate because they were too long. However, the administrative record

contains, and CEQ is aware of, numerous citations to cases in which

agencies found environmental impact statements inadequate because those

analyses were insufficiently comprehensive.


                                      75
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 76 of 97




      186. Arbitrary time and page limits will incentivize rushed and

inadequate analyses, disincentivize tailored outreach to stakeholders

(including disproportionately harmed communities), and diminish

opportunities for community input.

      187. Environmental review documents that do not satisfy NEPA’s

requirements will invite legal challenge. Environmental reviews that are

rushed and insufficiently comprehensive to comply with NEPA will be

found unlawful by courts. In these ways, arbitrary presumptive time and

page limits will create inefficiency and foster delay.

      188. The 2020 Rule’s stated goal for its presumptive time and page

limits—more efficiency and less delay—is unsupported by CEQ’s rationale.

CEQ has offered no reasoned explanation for the time and page limits. CEQ

identified no basis for its implicit conclusion that the presumptive time and

page limits established by the 2020 Rule are appropriate in most, or even

many, situations. Indeed, CEQ has identified no basis for the particular

time and page limits it chose. CEQ did not describe any changed

circumstances to explain why these new restrictions will result in more

effective or efficient environmental review. See FCC v. Fox Television

Stations, 556 U.S. 502, 515 (2009) (agencies changing position must “show

that there are good reasons for the new policy”).


                                      76
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 77 of 97




      189. CEQ “entirely failed to consider an important aspect of the

problem” by ignoring the likelihood that the time and page limits will

actually create additional inefficiency and delay. Motor Vehicle Mfrs. Ass’n,

463 U.S. at 43.

G.    CEQ’s unlawful exclusion of extraterritorial projects

      190. A principle purpose of NEPA is to “prevent or eliminate damage

to the environment and biosphere.” 42 U.S.C. § 4321. Consistent with that

purpose, section 102(C) of NEPA requires each federal agency to prepare a

“detailed statement” of the environmental impacts of any proposed major

federal action significantly affecting the environment. Id. § 4332(2)(C).

Section 102(F) requires that each federal agency “shall . . . recognize the

worldwide and long-range character of environmental problems.” Id.

§ 4332(2)(F).

      191. Courts have recognized that NEPA can apply to federal

decisionmaking regarding federal actions that have exclusively

extraterritorial environmental impacts. See, e.g., Envtl. Def. Fund, Inc. v.

Massey, 986 F. 2d 528, 529 (D.C. Cir. 1993).

      192. The 2020 Rule excludes from the definition of “major Federal

action,” and thus from the scope of NEPA’s environmental review

requirements, “agency activities or decisions with effects located entirely


                                      77
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 78 of 97




outside of the jurisdiction of the United States.” 85 Fed. Reg. at 43,375.

This exclusion contravenes the plain language of NEPA and exceeds CEQ’s

statutory authority. See 5 U.S.C. § 706(2)(A), (C).

      193. CEQ rationalizes its decision to exclude from the definition of

“major Federal action” any “agency activities or decisions with effects

located entirely outside of the jurisdiction of the United States” based on

CEQ’s misinterpretation of certain federal judicial decisions, including

Kiobel v. Royal Dutch Petroleum Co., 569 U.S. 108 (2013), and RJR

Nabisco, Inc. v. European Community, 136 S. Ct. 2090 (2016). See 85 Fed.

Reg. at 43,346-47. Because CEQ’s interpretation of those decisions was

erroneous, and also because those decisions do not address the meaning of

NEPA or compel CEQ’s interpretation of NEPA, CEQ’s rationale for its

extraterritoriality exclusion was arbitrary and capricious. 5 U.S.C.

§ 706(2)(A).

      194. CEQ’s attempt to override prior judicial precedent holding

NEPA applicable to decisions with extraterritorial effects exceeded CEQ’s

statutory authority, see id. § 706(2)(C).

H.    CEQ’s elimination of conflict-of-interest protections

      195. Section 102 of NEPA requires the preparation of “a detailed

statement by the responsible official” for every “major Federal action[]


                                      78
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 79 of 97




significantly affecting the quality of the human environment.” 42 U.S.C.

§ 4332(2)(C).

      196. The 1978 regulations included conflict-of-interest protections

designed to maintain the integrity of the environmental review process. 43

Fed. Reg. at 56,001. Among other protections, the 1978 regulations

prohibited those with “financial or other interest in the outcome of the

project” from preparing an environmental impact statement. Id.

      197. CEQ previously found that “conflict[s] of interest” are inherent

where “those outside the government com[e] to the government for money,

leases or permits while attempting impartially to analyze the environmental

consequences.” Id. at 55,987.

      198. CEQ determined that where a consulting firm has an interest

“in the decision on the proposal, it should be disqualified from preparing

the [environmental impact statement], to preserve the objectivity and

integrity of the NEPA process.” 46 Fed. Reg. 18,031 (Mar. 23, 1981).

      199. The 2020 Rule reverses these long-standing CEQ conflict-of-

interest protections and allows a project applicant to prepare

environmental review documents, regardless of whether it has a financial

interest in the project. See 85 Fed. Reg. at 43,337, 43,371.




                                      79
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 80 of 97




      200. Judicial precedent demonstrates that a project proponent is less

likely than a federal agency to disclose the full environmental impacts of

their proposed project, or analyze the required range of alternatives,

because their goal is to convince decisionmakers to approve the project.

      201. Allowing project proponents to prepare environmental review

documents impairs the quality of NEPA review and the efficiency of the

NEPA process.

      202. The 2020 Rule sets aside CEQ’s prior conflict-of-interest

protections without providing a reasoned basis to justify that departure.

      203. CEQ offers no evidence to support its assertion that increased

delegation of environmental impact statement preparation would improve

“efficiency” or “communication,” or improve “the quality of NEPA

documents.” Id. at 43,337. Nowhere does CEQ explain why or how

abandoning its existing practice, and allowing project proponents to

prepare review documents, will achieve these goals. Nor does CEQ provide

any substantiation for its implicit premise that precluding financially

conflicted parties from preparing environmental review documents created

material communications problems or inefficiencies or compromise the

quality of environmental review documents.




                                     80
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 81 of 97




      204. The 2020 Rule will create more inefficiency, not less. This is

because, under the 2020 Rule, NEPA documents will be prepared by the

project proponent and then subsequently reviewed, analyzed, and

confirmed by agency officials, id., creating multiple levels of review—and

additional inefficiencies—that did not previously exist. CEQ has failed to

consider this important aspect of the problem.

      205. CEQ’s rationale is insufficient to justify a major policy reversal.

By allowing a project proponent to prepare NEPA environmental review

documents, the 2020 Rule is inconsistent with the plain language of the

statute, which requires “a detailed statement by the responsible official.” 42

U.S.C. § 4332(2)(C) (emphasis added). This aspect of the 2020 Rule also

fails to meet the standards for reasoned agency decisionmaking required by

section 10 of the APA. 5 U.S.C. § 706(2).

I.    CEQ’s failure to consider and adequately address public
      comments

      206. In promulgating the 2020 Rule, CEQ failed to meaningfully

address or respond to numerous public comments submitted by Plaintiffs

and others. See Exs. A-E (comment letters submitted by one or more

Plaintiffs, incorporated herein by reference) (attachments omitted). The

following paragraphs provide illustrative examples.



                                      81
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 82 of 97




     207. Commenters explained that the Proposed Rule’s elimination of

the requirement to assess the cumulative impacts of a project will have

disproportionate and adverse effects on environmental justice

communities. As noted by commenters, conducting a cumulative effects

analysis is necessary to consider the impacts of a project on environmental

justice communities because such communities frequently have multiple

pollution sources within their boundaries.

     208. CEQ provided a perfunctory response to these comments,

summarily stating that the “changes do not disadvantage or adversely

impact low-income and minority communities,” and that “CEQ has

reviewed the changes in this final rule and has determined that they would

not result in adverse environmental impacts.” CEQ, 2020 Rule, Final Rule

Response to Comments 34 (June 30, 2020). CEQ also stated that the 2020

Rule will “improve coordination with local communities and expand

opportunities for the public to participate,” without explaining how the

2020 Rule will achieve those objectives. Id.

     209. CEQ does not address commenters’ concerns that, under the

Proposed Rule, agencies would not have to consider effects that are

individually insignificant but significant when combined, to the detriment

of environmental justice communities.


                                     82
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 83 of 97




      210. CEQ responds to these concerns only by referring to its legal

justification for the change. See id. at 467.

      211. Commenters also explained that eliminating the requirement to

analyze indirect and cumulative impacts of a project would prevent

agencies from assessing the significant impact of federal actions on climate

change. The harms from climate change will disproportionately impact

environmental justice communities.

      212. In response to comments that the impact of a proposed project

on climate change will no longer be analyzed, CEQ responded only that the

2020 Rule “applies broadly to all types of proposed actions and effects on

the environment. The precise way in which a given proposed action should

be reviewed under the final rule will be based on the particular

circumstances. The analysis would depend on whether the purported

effects of the action are reasonably foreseeable and have a reasonably close

causal relationship to the proposed action, or are remote because of the

length of the causal chain and the distance into the future at which effects

would be manifested.” Id. at 481.

      213. CEQ did not address specific comments about the impact of

federal projects involving fossil fuels on climate change or the




                                       83
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 84 of 97




disproportionate impacts climate change has on environmental justice

communities.

     214. Commenters asserted that the Proposed Rule’s revised

definition of “major federal action” would disproportionately harm

environmental justice communities by making fewer federal actions subject

to NEPA review.

     215. CEQ acknowledged that the “changes would limit the ability of

the public, especially environmental justice communities, to provide public

comment on projects” but defended those limitations by stating that “to the

extent the proposed changes would affect projects that are currently subject

to categorical exclusions, no public comment would have been required

under the 1978 regulations.” Id. at 406. CEQ did not, however, address

restrictions on the public’s ability to comment on projects that would have

required comment under the 1978 regulations, but will no longer require

comment under the 2020 Rule.

     216. CEQ did not adequately respond to significant and relevant

comments about how the Proposed Rule’s definition of “major federal

action” would disproportionately harm environmental justice communities.

     217. Commenters asserted that the Proposed Rule’s repeal of CEQ’s

prior conflict-of-interest protections—and its reversal of CEQ’s position


                                     84
          Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 85 of 97




that such protections were necessary to maintain the integrity of NEPA

environmental review—would lead to inefficiency and delay.

      218. CEQ acknowledged that “[c]ommenters stated the proposed

change would lead to a less efficient NEPA process, requiring agencies to

expend more of their limited time and resources reviewing applicant-

authored materials, responding to public comments, and resolving

administrative challenges to environmental reviews and NEPA

procedures,” but did not respond to those comments regarding decreased

efficiency. See id. 389-90. In the preamble to the 2020 Rule, CEQ instead

summarily repeated its justification that the change will “improve

communication” and “efficiency,” without explaining why it reached that

conclusion, and without responding to commenters’ concerns about the

inefficiencies the revision will bring. 85 Fed. Reg. 43,337.

      219. The 2020 Rule narrows the circumstances under which a

supplemental environmental impact statement is required. See 85 Fed.

Reg. 43,328-29. Under the 2020 Rule, a supplemental environmental

impact statement must be prepared only where “a major Federal action

remains to occur” and where one of two other conditions is met. Id. at

43,328.




                                      85
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 86 of 97




     220. Commenters asserted that CEQ’s rationale for its relaxation of

the supplementation requirement—that its revision is “consistent with

Supreme Court case law,” 85 Fed. Reg. 1700, 43,328—is not supported by

judicial precedent. Commenters explained CEQ failed to consider that, at

the time when the Supreme Court decided the case on which CEQ relies,

agencies were required to consider the cumulative effects of a major federal

action. CEQ did not respond to these comments.

     221. CEQ did not acknowledge commenters’ objection to CEQ’s

rationale for the 2020 Rule’s change to the supplementation requirement.

Instead, CEQ simply recognized supporting comments, repeated its original

rationale, and provided examples of when a supplemental statement is

required under the 2020 Rule. See CEQ, 2020 Rule, Final Rule Response to

Comments at 231-32; 85 Fed. Reg. 43,328-29.

     222. CEQ “fail[ed] to respond to ‘significant points’ and consider ‘all

relevant factors’ raised by the public comments.” Carlson v. Postal Reg.

Comm’n, 938 F.3d 337, 344 (D.C. Cir. 2019).

     223. The 2020 Rule contends that it is “binding” upon other federal

agencies. 85 Fed. Reg. at 43,358; see also id. at 43,373-74. CEQ lacks

congressionally delegated authority to issue legislative rules under NEPA.

However, the President has ordered all federal agencies to “comply with the


                                     86
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 87 of 97




regulations issued by [CEQ] except where such compliance would be

inconsistent with statutory requirements.” Exec. Order No. 11,991, 42 Fed.

Reg. at 26,968. Accordingly, while CEQ lacks statutory authority to issue

legislative rules that warrant deference under the framework of Chevron

U.S.A., Inc. v. NRDC, Inc., 467 U.S. 837, 842-43 (1984), its regulations

have legal effects on other federal agencies to the extent of Presidential

authority to command those agencies’ implementation of NEPA. CEQ was

accordingly required to comply with the notice-and-comment rulemaking

procedures of 5 U.S.C. § 553 in promulgating the 2020 Rule. CEQ did not

do so.

      224. In the alternative, if CEQ were held to have statutory authority

to issue legislative rules that warrant deference under the framework of

Chevron, 467 U.S. at 837, then CEQ was required to comply with the

notice-and-comment rulemaking procedures of 5 U.S.C. § 553 in

promulgating the 2020 Rule. CEQ did not do so.

J.    CEQ’s unauthorized and unlawful imposition of procedural
      restrictions on public participation and judicial review

      225. The 2020 Rule purports to require other federal agencies to

adopt a number of procedural barriers to public participation, and

restrictions on judicial review, that have no basis in NEPA and that CEQ is

not authorized to impose. The 2020 Rule also purports to guide federal

                                      87
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 88 of 97




courts’ determination of their jurisdiction and the exercise of their

equitable discretion.

      226. The 2020 Rule provides that public comments to federal

agencies on NEPA documents must meet a number of prescriptive

requirements, including that public comments “explain why the issues

raised are important to the consideration of potential environmental

impacts and alternatives to the proposed action, as well as economic and

employment impacts,” and “include or describe the data sources and

methodologies supporting the proposed change.” 85 Fed. Reg. at 43,368.

      227. The 2020 Rule provides: “Comments or objections of any kind

not submitted, including those based on submitted alternatives,

information, and analyses, shall be forfeited as unexhausted.” 85 Fed. Reg.

at 43,358.

      228. The 2020 Rule provides: “If the agency requests comments on

the final environmental impact statement before the final decision,

consistent with § 1503.1(b), comments and objections of any kind shall be

raised within the comment period provided by the agency. Comments and

objections of any kind not provided within the comment period(s) shall be

considered unexhausted and forfeited, consistent with § 1500.3(b) of this

chapter.” 85 Fed. Reg. 43,368. CEQ appears to intend that if a member of


                                      88
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 89 of 97




the public submits a comment on a draft environmental impact statement,

but does not reiterate that exact same comment when the final

environmental impact statement fails to address the commenter’s concern,

then the comment is “considered unexhausted and forfeited.”

      229. The 2020 Rule provides: “It is the Council’s intention that

judicial review of agency compliance with the regulations in this subchapter

not occur before an agency has issued the record of decision or taken other

final agency action.” 85 Fed. Reg. at 43,358.

      230. The 2020 Rule provides: “Harm from the failure to comply with

NEPA can be remedied by compliance with NEPA’s procedural

requirements.” 85 Fed. Reg. at 43,358.

      231. The 2020 Rule provides: “The regulations in this subchapter do

not create a cause of action or right of action for violation of NEPA, which

contains no such cause of action or right of action.” 85 Fed. Reg. at 43,358.

      232. The 2020 Rule provides: “It is the Council’s intention that the

regulations in this subchapter create no presumption that violation of

NEPA is a basis for injunctive relief or for a finding of irreparable harm.” 85

Fed. Reg. at 43,358.

      233. The 2020 Rule provides: “It is also the Council’s intention that

minor, non-substantive errors that have no effect on agency decision


                                      89
          Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 90 of 97




making shall be considered harmless and shall not invalidate an agency

action.” 85 Fed. Reg. at 43,358.

      234. The 2020 Rule purports to require all federal agencies to follow,

or impose, these procedures “unless there is a clear and fundamental

conflict with the requirements of another statute.” See 85 Fed. Reg. at

43,373.

      235. CEQ identifies no statutory source of authority to require other

federal agencies to limit public participation, obstruct access to the courts,

or purport to guide courts’ determination of their own jurisdiction or

exercise of their equitable discretion.

      236. Each of the provisions identified in the preceding 10 paragraphs

is either governed by the APA, or another agency’s organic statute, or

common law. CEQ’s erection of barriers to public participation and judicial

review are inconsistent with judicial precedent and contrary to law.

      237. CEQ failed to consider important factors in adopting these

restrictions on public participation. For example, many public commenters,

including members of Plaintiffs, may have important information to

provide, but lack the technical facility to meet CEQ’s comment specificity

requirements. Public commenters may be able to provide comment once,

but may not have the resources to reiterate those comments if the agency


                                      90
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 91 of 97




fails to include them in its summary of comments, or may comment on the

draft environmental impact statement, but lack the resources to repeat

their comments in response to the final environmental impact statement.

CEQ offers no justification for why it is appropriate or necessary to require

a public commenter, who has brought an issue to the agency’s attention, to

repeat that comment again. The 2020 Rule is arbitrary and capricious

because CEQ failed to consider important aspects of the problem, and

provided no reasoned explanation for why raising barriers to public

participation will advance Congress’s goals in enacting NEPA.

K.    CEQ unlawfully premised its rulemaking on an assumption
      of congressionally delegated legislative authority

      238. When CEQ promulgated the 2020 Rule, it presumed, see 85

Fed. Reg. at 43,307, that its Rule was entitled to deference under the

framework of Chevron, 467 U.S. at 842-43. CEQ also specifically invoked,

see 85 Fed. Reg. at 43,307, the authority of National Cable &

Telecommunications Association v. Brand X Internet Services, 545 U.S.

967, 980-86 (2005), in which the Supreme Court stated that statutory

interpretations promulgated in agency regulations that are entitled to

Chevron deference may “trump” contrary “prior judicial construction[s]” of

a statute, unless those prior judicial constructions were based on the “the

unambiguous terms of the statute,” id. at 982.

                                      91
          Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 92 of 97




      239. An agency’s statutory interpretation is entitled to Chevron

deference only “when it appears that Congress delegated authority to the

agency generally to make rules carrying the force of law, and that the

agency interpretation claiming deference was promulgated in the exercise

of that authority.” United States v. Mead Corp., 533 U.S. 218, 226-27

(2001).

      240. Subsequent to its decision in Chevron, the Supreme Court has

accorded CEQ regulations “substantial deference,” at least when they had a

“well-considered basis.” Robertson, 490 U.S. at 355-56. “Substantial

deference” is not the same as Chevron deference.

      241. In promulgating the 2020 Rule, CEQ cited no statutory

language that reflects a delegation of, or that CEQ specifically contends

delegates, legislative power from Congress to CEQ. In promulgating the

2020 Rule, CEQ cited no judicial precedent that holds that Congress

delegated legislative power to CEQ. CEQ has never, in any rulemaking prior

to its promulgation of the 2020 Rule, claimed entitlement to Chevron

deference.

      242. Congress did not delegate legislative rulemaking authority to

CEQ. CEQ has interpretive rulemaking authority. Its regulations bind other




                                     92
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 93 of 97




federal agencies by virtue of an Executive Order, not a congressional

delegation of legislative power.

      243. Because CEQ mistakenly assumed, in promulgating the 2020

Rule, that the Rule was entitled to Chevron deference, CEQ did not

appropriately consider a critical factor that it was required to consider in

promulgating an interpretive, non-legislative rule: the extent to which the

2020 Rule contravenes judicial interpretations of NEPA. The 2020 Rule, its

preamble, and CEQ’s associated response-to-comment document fail to

address multiple cases decided by the federal courts that interpret NEPA in

a manner inconsistent with the 2020 Rule. See, e.g., Exs. A-E (comment

letters submitted by one or more Plaintiffs, incorporated herein by

reference, citing judicial precedent inconsistent with the 2020 Rule). CEQ’s

failure to address these cases was informed by CEQ’s mistaken assumption

of legislative rulemaking authority.

      244. In failing to address the extent to which the 2020 Rule

contravenes judicial interpretations of NEPA, CEQ failed to consider a

factor relevant to determining the limits of its interpretive authority, and

relevant to interpreting NEPA. CEQ’s failure renders the 2020 Rule

arbitrary, capricious, and not in accordance with law. 5 U.S.C. § 706(2)(A).

CEQ’s promulgation of a 2020 Rule that purports to interpret NEPA in a


                                       93
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 94 of 97




manner that is inconsistent with judicial precedent exceeded CEQ’s

statutory authority. 5 U.S.C. § 706(2)(C).

                           CLAIM FOR RELIEF

      245. Plaintiffs incorporate by reference all preceding paragraphs.

      246. In promulgating the 2020 Rule, CEQ violated the standards of

reasoned agency decisionmaking required by section 10 of the APA. 5

U.S.C. § 706(2).

      247. CEQ did not provide “a rational connection between the facts

found and the choice made,” “entirely failed to consider [] important

aspect[s] of the problem” and “offered [] explanation[s] for its decision that

run[] counter to the evidence.” Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43.

      248. The 2020 Rule departs from CEQ’s existing policy, without

providing a “reasoned basis” or a “detailed justification” for ignoring its

previous findings. See Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2217,

2126 (2016); Fox Television Stations, 556 U.S. at 515; accord Perez v.

Mortgage Bankers Ass’n, 575 U.S. 92, 106 (2015).

      249. The 2020 Rule does not meet the procedural requirements

imposed by the APA on the issuance of regulations with which an Executive

Order commands other federal agencies to comply, or (in the alternative, if

CEQ were held to have statutory authority to issue legislative rules) that


                                      94
         Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 95 of 97




purport to carry the force of law, because CEQ failed “to respond to

‘significant points’ and consider ‘all relevant factors’ raised by the public

comments.” Carlson v. Postal Reg. Comm’n, 938 F.3d 337, 344 (D.C. Cir.

2019).

      250. The 2020 Rule is “arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law,” “in excess of statutory

jurisdiction, authority, or limitations or short of statutory right,” and

“without observance of procedure required by law,” in violation of the

standards of the Administrative Procedure Act, 5 U.S.C. §§ 553, 706(2), and

NEPA, 42 U.S.C. §§ 4331, 4332(2), 4344.

                          PRAYER FOR RELIEF

Plaintiffs respectfully request that this Court:

A.    Declare that, under the standards of section 10 of the APA, the 2020

      Rule is arbitrary, capricious, an abuse of discretion, or otherwise not

      in accordance with law; exceeds CEQ’s statutory authority; and was

      promulgated without observance of procedures required by law, see 5

      U.S.C. §§ 553, 706(2); 42 U.S.C. §§ 4331, 4332(2), 4344.

B.    Vacate and set aside the 2020 Rule;

C.    Award Plaintiffs their costs of litigation, including reasonable

      attorney fees, to the extent permitted by law; and


                                       95
        Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 96 of 97




D.   Grant other and further relief as the Court deems just and proper.

                                  Respectfully submitted,

                                  s/ Nancy S. Marks
                                  Nancy S. Marks
                                  Julia E. Jonas-Day (pro hac vice
                                  forthcoming)
                                  Natural Resources Defense Council
                                  40 West 20th Street, 11th Floor
                                  New York, New York 10011
                                  Tel: 212-727-2700

                                  Counsel for Environmental Justice
                                  Health Alliance, Texas Environmental
                                  Justice Advocacy Services, East Yard
                                  Communities for Environmental
                                  Justice, New Jersey Environmental
                                  Justice Alliance, Center for Community
                                  Action and Environmental Justice,
                                  National Audubon Society, and Natural
                                  Resources Defense Council


                                  s/ Megan Sallomi
                                  Megan Sallomi
                                  Lanessa L. Chaplin (pro hac vice
                                  forthcoming)
                                  Stefanie D. Coyle
                                  Molly K. Biklen
                                  New York Civil Liberties Union
                                  Foundation
                                  125 Broad Street, 19th Floor
                                  New York, New York 10004
                                  Tel: 212-607-3300

                                  Counsel for New York Civil Liberties
                                  Union


                                   96
Case 1:20-cv-06143 Document 1 Filed 08/06/20 Page 97 of 97




                          s/ Bridget Lee
                          Bridget Lee
                          Sierra Club
                          9 Pine Street, Suite D
                          New York, New York 10005
                          Tel: 845-323-5493

                          Counsel for Sierra Club




                           97
